Exhibit 10.5

RETAIL OPERATIONS AGREEMENT

This RETAIL OPERATIONS AGREEMENT (the “Agreement”) is entered into by Lands’
End, Inc., a Delaware corporation (“LE”) and Sears, Roebuck and Co., a New York
corporation, (“SRC”). Certain terms are defined where they are first used below;
while others are defined in Appendix #1 (Glossary). SRC and LE each are
sometimes referred to herein as a “Party” and together sometimes are referred to
as the “Parties.”

Terms and Conditions

For good and valuable consideration, the receipt of which SRC and LE
acknowledge, SRC and LE agree as follows:

 

1. PROVISION OF SERVICES.

1.1 Retail Operations.

(a) Services. Solely in connection with the Leases (as that term is defined
below), SRC agrees to provide LE certain retail operations services as further
described in this Agreement and the attached Appendix #2 (the “Services”).
Except as expressly stated on Appendix #2 (Services), in the event of any
conflict or inconsistency between this Agreement and Appendix #2, this Agreement
will control.

(b) LE Shops. The Services under this Agreement are provided solely for: (i) the
LE Merchandise identified in Appendix #1 and (ii) the “Lands’ End Shops at
Sears” identified in the Leases as of the Effective Date; provided that as
locations are removed from the Leases they shall be removed from this Agreement
as well subject to the Wind-down Activities set forth in Section 13.6
(collectively, the “LE Shops”). The sale of Merchandise by LE in LE Shops and
the provision of Services with respect thereto by SRC shall be referred to
herein as the “LE Shop Program.” All Merchandise will be procured and provided
by LE and shall bear “LE Marks” (as defined below) and no Merchandise shall bear
“Sears Marks” (as defined below). LE shall be the sole owner of, and be solely
responsible for, all Merchandise sold under this Agreement.

(c) Prior Services. The intent of the parties is that the Services described
herein are those that SRC was providing to LE prior to the Effective Date in
connection with the sale of the Merchandise in Sears Locations; provided,
however, that the parties have endeavored to modify such Services as necessary
to reflect the spin-off of LE and to reflect that Merchandise is owned by LE. If
a Party identifies a service that was previously provided by SRC that is not
described in this Agreement, it will notify the other Party’s Contact Person (as
provided for in Section 8.14 below), and the Parties will work together in Good
Faith to determine whether they wish to have such service added to this
Agreement; any such addition will require a written amendment to this Agreement
signed by both parties to be effective. The Parties will include in such an
amendment, if they agree to execute one, a description of the service, the Fees,
and allocation of expenses for such Service.

(d) Amendments. Unless otherwise agreed in writing by the Parties, the Services
to be provided by SRC under this Agreement are limited to those expressly stated
herein, including those described in Section 1(c) above. This Agreement, and the
Services, Fees and Expenses hereunder, may only be modified by a written
amendment



--------------------------------------------------------------------------------

which must be signed by both parties to be effective (each an “Amendment”). LE
acknowledges that modifications to this Agreement will require certain internal
approvals by SRC and therefore absent an Amendment; LE will not rely (and any
such reliance would be unreasonable) upon any proposed amendment or course of
dealing by the parties.

(e) Changes in the Services. If LE desires to make changes in this Agreement to
provide for different or additional Services (each a “Service Change”) to be
provided by SRC, the parties shall comply with the following Service Change
process:

(i) LE shall prepare a written proposal for the Service Change including a
description of the services, deliverables, schedule, in such detail as would be
needed by an unaffiliated third party contractor to develop a competent price
proposal for similar services.

(ii) If SRC is willing to consider the Service Change, SRC shall send to LE a
response; including any changes to the services, deliverables, schedule and fees
under this Agreement.

(iii) All Service Change proposals/responses must be delivered by a Party’s
Contact Person to the other Party’s Contact Person. If the Parties desire, each
in their sole discretion, to move forward with a Service Change the parties will
negotiate, a proposed amendment to this Agreement documenting the Service
Change, after which the parties will need seek all necessary internal approvals
prior to signing the proposed amendment. In the absence of a signed Amendment,
the Parties must fulfill their obligations under this Agreement without regard
to such proposed amendment.

(f) No Legal Service/Advice. Notwithstanding anything herein to the contrary,
SRC shall not provide any legal services or legal advice to LE, LE is not
entitled to rely on SRC for legal advice and counsel, nor shall SRC’s advice be
construed as legal advice.

1.2 Leases. The Parties have entered into a Master Lease, which is attached as
Appendix #3 and a Master Sub-Lease, which is attached hereto as Appendix #4,
(each a “Lease” and collectively, the “Leases”). As it pertains to each Lease
and each LE Shop under a Lease, this Agreement is subject and subordinate to all
of the terms, agreements and conditions contained in the applicable Lease. If
any conflict should arise between the terms of this Agreement and the applicable
Lease, first, the Lease and then, secondarily, this Agreement shall control.

1.3 LE Shop Program Start Date. The LE Shop Program will commence on the
Effective Date.

1.4 No Representations. Neither Party makes any promises or representations
whatsoever as to the potential amount of business LE and SRC can expect at any
time from the LE Shop Program.

 

2



--------------------------------------------------------------------------------

2. TERM.

This Agreement shall be effective immediately following the “Effective Time”
specified in the Separation and Distribution Agreement (the “Separation
Agreement”) to be executed and delivered by LE and Sears Holdings Corporation
(the date on which the Effective Time occurs, the “Effective Date”). The
calendar day that becomes the Effective Date will be inserted on Appendix #5
after the Effective Date has occurred. Unless sooner terminated on the limited
grounds expressly provided for in this Agreement, this Agreement shall remain in
effect from the Effective Date through the term of each Lease; provided that
this Agreement shall be automatically terminated, as to each LE Shop upon
expiration or termination of the lease of such LE Shop under its applicable
Lease (the “Service Period”).

 

3. USE OF MARKS AND ADVERTISING.

3.1 Grant of License – Sears Marks. Subject to all the terms and conditions of
this Agreement, SRC hereby grants to LE and its Affiliates, for and during the
Service Period, a non-exclusive, royalty-free, fully paid up, non-transferable
and terminable right and license to use the marks contained in Appendix #6 or
such other marks as SRC and LE may agree upon (collectively, the “Sears Marks”),
for the limited purpose of identifying the locations of the LE Shops, subject to
SRC’s prior review and approval of each use. Such approval shall not be
unreasonably withheld or delayed. LE acknowledges that the use of any Sears Mark
will not confer upon LE any proprietary rights to the Sears Mark, and LE will
not question, contest, or challenge SRC’s or its Affiliates’ ownership of a
Sears Mark. LE will not register or attempt to register any Sears Mark, or any
trade names, or trademarks similar to them. Nothing in this Agreement will be
construed to bar SRC or its Affiliates from protecting its right to the
exclusive ownership of a Sears Mark against infringement or appropriation by any
party or parties, including LE. SRC will have the right to control the quality
and nature of any use of the Sears Marks, and LE will conform to the standards
set by SRC in conjunction therewith. All goodwill related to the use of any
Sears Mark under this license shall inure to the benefit of SRC or its
Affiliates. LE shall comply at all times with any instructions provided in
writing by SRC from time to time regarding use of the Sears Marks. LE shall use
the Sears Marks only as expressly authorized in this Agreement and shall take
all reasonable steps to preserve the goodwill, prestige and reputation
associated with the Marks. LE acknowledges that SRC may, from time to time,
issue additional guidelines or instructions regarding the use of the Sears
Marks, and LE shall comply with any reasonable guidelines and instructions. LE
shall not sublicense any rights in any Sears Mark without SRC’s prior written
consent, which SRC may withhold in its sole discretion.

3.2 Grant of License – LE Marks. Subject to all the terms and conditions of this
Agreement, LE hereby grants to SRC and its Affiliates, for and during the
Service Period, a non-exclusive, royalty-free, fully paid up, non-transferable
and terminable right and license to use the marks contained in Appendix #7
(collectively, the “Listed LE Marks”), as well as such other marks as LE applies
to Merchandise (together with the Listed LE Marks, collectively, the “LE
Marks”), for the limited purpose of promoting the LE Shops and the Merchandise,
subject to LE’s prior review and approval of each use. Such approval shall not
be unreasonably withheld or delayed. SRC acknowledges that the use of any LE
Mark will not

 

3



--------------------------------------------------------------------------------

confer upon SRC any proprietary rights to the LE Mark. SRC will not register or
attempt to register any Listed LE Mark, or any trade names, or trademarks
similar to them. Nothing in this Agreement will be construed to bar LE or its
Affiliates from protecting its right to the exclusive ownership of a LE Mark
against infringement or appropriation by any party or parties, including SRC. LE
will have the right to control the quality and nature of the use of all LE
Marks, and SRC will conform to the standards set by LE in conjunction therewith;
provided that LE shall be obligated to reimburse SRC for any costs SRC incurs to
abide LE’s requirements associated with the use of LE Marks in connection with
the LE Shop Program. All goodwill related to the use of any LE Mark under this
license shall inure to the benefit of LE or its Affiliates. SRC shall not
sublicense any rights in any LE Mark (other than for use by SRC Personnel
providing services in connection with this Agreement), without LE’s prior
written consent, which LE may withhold in its sole discretion.

3.3 Advertising. LE shall advertise the Merchandise (including advertising that
such Merchandise is available at the LE Shop locations) and the LE Shop
locations in a manner consistent with and at least as frequent as its practices
prior to the Effective Date. SRC has no obligation to advertise the Merchandise
or the LE Shop Program, but SRC may elect to offer joint advertising programs to
LE or to participate in joint advertising programs offered by LE. Each Party may
opt to participate in such joint advertising efforts, in its sole election,
during the Service Period. If the Parties elect to participate in joint
advertising efforts, the parties will negotiate, in Good Faith, the allocation
of the cost between the parties. For all LE advertisements that reference the LE
Shops or otherwise use the Sears Marks, LE shall submit to SRC (a) all signs and
advertising copy (including sales brochures, telemarketing scripts, newspaper
advertisements, radio and television commercials, and internet advertising), and
(b) all promotional plans and devices (including coupons, contests, events and
giveaways); provided that once a use has been approved, LE does not need to
request approval to use the same mark in the same manner again. LE shall not use
any such advertising material, promotional plan or device without the prior
written approval of SRC, which approval shall not be unreasonably withheld. SRC
has the right to audit the LE’s advertising and promotional materials and
practices at any time to assess LE’s party’s compliance with this Agreement. LE
shall at all times adhere to SRC’s written policies regarding interaction with
the media.

3.4 Limitations on use/Phase-out of APOSTROPHE mark. Notwithstanding the
foregoing, the Parties further agree that with regard to the APOSTROPHE
trademark: 1) that LE’s use shall be limited to its current use as a title of
its quarterly, on-line only, newsletter; and 2) that LE shall discontinue all
use of the APOSTROPHE trademark upon termination or expiration of the Service
Period.

3.5 Promotion and Goodwill; No Disparagement. Without limiting its obligations
in Section 3.3, LE shall use commercially reasonable efforts to promote the LE
Shops and maintain goodwill among its customers and Personnel towards SRC, the
LE Shops and the LE Shop Program. LE shall (and LE shall cause its Personnel)
not to disparage SRC, the LE Shops and the LE Shop Program.

 

4. FEES.

4.1 SRC Fees. As compensation for the SRC services provided herein, LE shall pay
SRC the fees (the “SRC Fees”) in accordance with Appendix #2 (“Service
Description”).

 

4



--------------------------------------------------------------------------------

4.2 Rights of Recoupment and Setoff. SRC has the right to invoice LE for any
liability or obligation that LE’s may owe to and all SRC or its affiliates. LE
shall pay such liability or obligation promptly upon demand. If LE does not pay
such SRC invoices within ten days, SRC shall have the right to reduce, withhold
or setoff against any payment due LE hereunder with respect to any such
liability or obligation. SRC’s rights to recoupment and set-off shall be senior
to any claim asserted by any other party against the payment.

4.3 Expenses. In addition to the fees stated herein, unless otherwise expressly
stated herein, LE will reimburse SRC for all other reasonable out-of-pocket
expenses actually incurred in its performance of the Services (“Expenses”). To
the extent reasonably practicable, SRC will provide LE with notice of such
Expenses prior to incurring them. If directed by SRC, LE will pay directly any
or all third-party contractors providing Services to or for the benefit of LE.
The cost of all third-party Personnel used to perform the Services hereunder
will be reimbursed by LE on a cost basis. Except as otherwise provided for in
this Agreement, each Party will bear its own expenses with respect to the
transactions contemplated by this Agreement. Notwithstanding the above, if SRC
or its Affiliates outsource a Service set forth in Appendix #2 for which there
is a fee assigned or the parties have agreed there is no fee; LE will only be
liable for the fee stated therein, if any, subject to adjustment as provided
therein (not the third party’s expenses).

4.4 Reconciliation and Payments. LE will pay SRC Fees, Expenses and Transaction
Taxes as set forth in Section 4.1 and with the payment terms set forth in
Section 14.19 of the Separation Agreement. SRC shall pay LE all net cash
(including check) proceeds collected from the sale of LE Merchandise to LE. LE
will pay all Fees, Expenses and Transaction Taxes within 10 days of SRC’s valid
invoice to LE. Unless otherwise mutually agreed in writing, all amounts payable
under this Agreement will be reconciled weekly and the parties will, after
netting amounts due under the other Ancillary Agreements, make payments to the
Party who is owned the net amount by electronic transfer of immediately
available funds to a bank account designated by such Party from time to time.
All amounts remaining unpaid for more than 15 days after their respective due
date(s) will accrue interest as set forth in Section 14.19 (Payment Terms) of
the Separation Agreement, until paid in full. Upon LE’s reasonable request, SRC
will provide reasonable information to substantiate the Fees and Expenses
charged hereunder; to the extent such information is readily available to SRC.

4.5 Transaction Taxes. Fees do not include applicable taxes. LE will be
responsible for the payment of all taxes payable in connection with the Services
including sales, use, excise, value-added, business, service, goods and
services, consumption, withholding, and other similar taxes or duties, including
taxes incurred on transactions between and among SRC, its Affiliates, and
third-party contractors, along with any related interest and penalties
(“Transaction Taxes”). LE will reimburse SRC for any deficiency relating to
Transaction Taxes that are LE’s responsibility under this
Agreement. Notwithstanding anything in this Section 4.6 to the contrary, each
Party will be responsible for its own income and franchise taxes, employment
taxes, and property taxes. The Parties will cooperate in Good Faith to minimize
Transaction Taxes to the extent legally permissible. Each Party will provide to
the other Party any resale exemption, multiple points of use certificates,
treaty certification and other exemption information reasonably requested by the
other Party.

4.6 Sales Taxes. SRC will collect sales taxes from LE customers (“Sales Taxes”)
and to the extent required by applicable law, SRC will hold the Sales Taxes in a
constructive trust.

 

5



--------------------------------------------------------------------------------

For as long as SRC files Sales Tax returns on behalf of LE under the Transitions
Services Agreement, SRC will remit such Sales Taxes directly to the appropriate
taxing authority. Upon expiration of sales tax services in the Transition
Services Agreement, SRC will transfer collected Sales Taxes and transmit
associated Sales Taxes data to LE. All costs and expenses incurred by SRC in
transferring such funds and transmitting such data to LE, including all changes
to SRC’s and/or LE’s systems required to transmit and receive such data will be
charged to LE.

 

5. PROCUREMENT AND SUPPLY OF MERCHANDISE AND LE SUPPLIES.

5.1 Overall Responsibility. LE is solely responsible for the procurement and
supply of Merchandise and LE Supplies to the LE Shops. Subject to the
immediately foregoing sentence, SRC will assist LE as expressly provided for
below.

5.2 Transition.

(a) Bulk LE Products. Prior the Effective Date: (i) LE entered purchase orders
(“POs”) into SRC and its Affiliates systems for all Merchandise needed for bulk
initial floor loads (e.g. new goods, new locations and seasonal resets) for the
LE Shops (“Bulk LE Products”); and (ii) POs for Bulk LE Products were issued in
SRC’s name. For all such open PO’s for Bulk LE Products as of the Effective
Date, LE shall: (i) on the Effective Date assume the risk of loss for and the
obligation to pay for such Bulk LE Products; and (ii) take title to such goods:
(A) for goods located in the United States, on the Effective Date, and (B) for
goods outside the United States (including goods sourced overseas but not yet
produced): (i) on the Effective Date, if such goods are subject to a negotiable
bill of lading, (ii) on the date, if any, that such goods become subject to a
negotiable bill of lading, and (iii) goods never subject to a negotiable bill of
lading, once such goods have cleared customs in the United States).

(b) Other LE Merchandise and LE Supplies. LE retains sole responsibility for
sourcing (in its own name, under its own contracts), paying for, and delivering
to the Sears Locations for the LE Shops all Merchandise that is not a Bulk LE
Product (e.g., replenishments of LE Bulk Products) and all LE specific supplies
(currently this consists of LE branded bags and LE specific hangers, the “LE
Supplies”) needed by the LE Shops.

(c) Supplier Relations. Within 5 business days of the Effective Date, LE will
send each of its existing suppliers of Merchandise a notice in the form set
forth in Appendix #8 (Supplier Notification). In addition, after the Effective
Date, LE will directly contract with all new suppliers of Merchandise.

(d) Continued Use of SRC and its Affiliates’ PO and Related Systems. After the
Effective Date, subject to the terms and conditions provided for herein, LE will
continue to use SRC and its Affiliates’ purchase order and related systems
(“Ordering Systems”) to enter orders for Bulk LE Products for the LE Shops and
transmit them to its suppliers. SRC will endeavor to modify such Ordering
Systems so that the POs generated by them are issued in LE’s name and/or under
LE’s account with its supplier. LE will not use the Ordering Systems for any
goods that are not Bulk LE Products. Notwithstanding the use of Ordering
Systems, ownership of the Merchandise shall remain with LE (it being understood
that the use of the Ordering Systems is to facilitate tracking and accounting
for Merchandise within SRC’s systems).

(e) Future Orders of Bulk LE Products. After the Effective Date, LE will
continue to be responsible for entering all orders for Bulk LE Products for the
LE Shops’

 

6



--------------------------------------------------------------------------------

in the Ordering Systems and for releasing the resulting POs to its suppliers. LE
will maintain a distinct EDI identifier for its purchases of Merchandise for the
LE Shops and arrange for its vendors to create distinct DUNS numbers for LE. LE
will cause its supplier to work with SRC and its Affiliates as LE’s agent for
orders for Bulk LE Products.

(f) Movement of Bulk LE Products.

(i) Domestic Goods. For Bulk LE Products produced in the United States, SRC and
its Affiliates will (when directed by LE and on LE’s behalf) continue to arrange
the shipment of such goods to LE’s Dodgeville, WI distribution facility (the “LE
DC”); subject to SRC and its Affiliates’ standard logistic policies (as SRC
modifies them from time to time). LE will be charged for all costs SRC or its
Affiliates incur in shipping such products in accordance with Appendix #2.

(ii) International Goods. For Bulk LE Products produced outside the United
States, LE shall use freight forwarder(s) and carrier(s) mutually acceptable to
both Parties to arrange shipment of Bulk LE Products to the LE DC under LE’s
importer of record number; subject to SRC and its Affiliates’ standard logistic
policies (as SRC modifies them from time to time). SRC and its Affiliates will
(when directed by LE and on LE’s behalf) assist the Parties’ agreed upon freight
forwarder(s) and carrier(s) with such shipments, as LE’s agent. The carrier(s)
contract for the international shipment of LE Bulk Product will be in LE’s name.
SRC may require the freight forwarded contracts to be in LE’s or SRC’ name. LE’s
will be charged for all costs SRC or its Affiliates incur in assisting with the
shipment of LE Bulk Products in accordance with Appendix #2. For clarity, the
Parties agree that LE shall have sole liability for all customs duties, taxes,
penalties and fines regarding the LE Bulk Products; notwithstanding any
assistance SRC or its Affiliates provide or fail to provide.

(iii) Receipt of Goods by LE. LE shall receive all Bulk LE Products at the LE DC
and enter them into an inventory system provided by SRC (multiple systems are
used today, and they and any successor(s) to them are collectively referred to
herein as the “Inventory System”). LE will also be responsible for coordinating
with SRC and its Affiliates the pick-up and reshipment of such Bulk LE Products
to SRC and its Affiliates’ regional replenishment centers (“Sears RRCs). LE is
not permitted to store Merchandise (including LE Bulk Products) or LE Supplies
in SRC’s and its Affiliates’ RRCs or other distribution facilities.

(iv) Transport of Bulk Goods to LE Shops and Receipt of Merchandise and LE
Supplies. SRC and its Affiliates will (when directed by LE and on LE’s behalf):
(A) arrange the shipment of LE Bulk Products from the LE DC, through the Sears
RRCs (on a cross-dock basis) to SRC stores hosting the LE Shops; subject to
SRC’s and Affiliates standard logistic policies (as SRC modifies them from time
to time), and (B) receive the LE Supplies, the LE Bulk Products and other LE
Merchandise (on an assumed receipt basis) and move them from the

 

7



--------------------------------------------------------------------------------

loading dock of the Sears Location, to the LE Shop location within the Sears
Location, consistent with the Parties’ past practices. LE must co-ordinate the
delivery of all Merchandise and LE Supplies with SRC and its Affiliates
(including the quantity, timing and manner of delivery) prior to such goods
shipment to a Sears Location. The Designated LE Staff will have the same role in
receiving the LE Bulk Product and stocking the selling floor as they have had in
the past (subject to any store wide re-distribution of receiving/stocking
responsibilities SRC may implement in the future).

(g) Reconciliation and Payment of Invoices for LE Bulk Products. SRC (or its
Affiliates) will, on LE’s behalf, reconcile all invoices received for LE Bulk
Products ordered through the Ordering Systems and received into the Inventory
System by LE (the “Bulk Invoices”), and work with LE’s supplier to reconcile any
discrepancies regarding such Bulk Invoices and, if necessary, SRC (or its
Affiliates) will issue charge backs against such Bulk Invoices on LE’s behalf.
SRC (or its Affiliates) will, after such reconciliation, arrange for payment of
the Bulk Invoices on LE’s behalf. SRC will provide LE regular reports of
upcoming due dates for Bulk Invoices, amounts charged back and paid on such Bulk
Invoices (by or at the direction of SRC and its Affiliates). SRC may, at any
time, (i) require LE to pay SRC in advance for all amounts due under the Bulk
Invoices prior to SRC making payments on such Bulk Invoices on LE’s behalf,
(ii) pay Bulk Invoice on LE’s behalf and require LE to immediately re-pay SRC
such amounts, or (iii) require LE to permit SRC access to a LE bank account so
that SRC may direct payment of the Bulk Invoices from such LE bank account. SRC
may switch between the foregoing methods of payment, at any time, in its sole
discretion.

 

6. MERCHANDISE/RETAIL SELLING SPACE.

6.1 Merchandise. The parties agree that the Merchandise available for sale at
the LE Shops pursuant to this Agreement shall be owned by LE and except as
provided for in this Agreement with respect to MOS by customer, LE shall retain
title to the Merchandise until such time as it is sold by LE in the manner and
subject to the terms and provisions detailed in this Agreement. Title shall pass
to the customer upon sale of Merchandise by LE. Title to Merchandise that is
returned or exchanged by customer and that is returned to the sales floor shall
revert to LE. SRC will retain and place in an agreed upon location, receipt
documents so that LE can key input the receipt documents. Upon sale of the
Merchandise, SRC shall, as set forth herein, remit to LE the proceeds from
Merchandise sales, less the deductions as provided for in this Agreement. Except
as otherwise provided herein, all cash and other amounts collected will be
co-mingled with SRC’s other transactions, and SRC will determine the net amount,
per LE Shop location per day or on a weekly basis as provided in Section 4.5,
due LE. All Sales Taxes collected by SRC will be handled in accordance with
Section 4.6. Acceptance of consumer credit cards, debit cards, pre-paid access
cards and private label credit cards (collectively “Cards”) by SRC, Cards
processing and fees, expenses, settlement, and other matters related to Cards
transactions are governed exclusively by the Financial Services Agreement dated
as of the Effective Date by and between the Parties as amended from time to
time, which Agreement and amendment(s), if any, are incorporated herein by
reference.

 

8



--------------------------------------------------------------------------------

6.2 Dependent Services. The obligations of the SRC under this Agreement assume
that LE is, and will continue to receive, credit card, gift card and other
electronic payment processing and other services under the Financial Services
Agreement (collectively, the “Dependent Services”). In the event that LE ceases
using SRC for any of the Dependent Services (for any reason), LE shall not be
relieved of its obligations under this Agreement and instead LE shall have the
obligation to institute replacement services take such actions as necessary to
permit the continued operation of the LE Shops. SRC shall reasonably co-operate
with LE in investigating proposed to modifications to the LE Shops and SRC
Services under this Agreement to permit the continued operation of the LE Shops
(e.g., by allowing LE to install separate credit card terminals); however SRC
shall not be obligated to implement any change, including changes to Sears
Locations (including the LE Shops), SRC, its Affiliates and its/their
Personnel’s systems, operations and SRC’s Services under this Agreement (each a
“Proposed Dependent Services Change”) which SRC objects to, in its sole
discretion. All costs and expenses associated with a Proposed Dependent Services
Change shall be borne solely by LE (and LE shall immediately reimburse SRC for
any such costs and expenses directly incurred by SRC, its Affiliates and
its/their Personnel). All Proposed Dependent Services Changes shall be subject
to Section 1.1(f) (Changes in Services).

6.3 Inventory Shrink. “Shrink” means any and all loss of Merchandise, including:
the excess of the perpetual book inventory, per LE’s records, over the physical
inventory counted by SRC, both stated in retail dollars. Notwithstanding any
other provision of this Agreement or the Leases, LE shall solely have the risk
of loss for the Merchandise. Unless otherwise agreed to in writing by the
parties, SRC shall apply the same loss prevention policies and techniques to the
Merchandise as SRC applies to its own property; provided that LE shall be
responsible for reimbursing SRC for the cost of all security tags and other
devices used in the LE Shop. If LE makes SRC aware of a potential high Shrink
issue at a particular LE Shops, then SRC agrees to cooperate, at LE’s cost, with
LE’s investigation on a commercially reasonable basis to research the cause.

 

7. OPERATIONAL OBLIGATIONS OF LE.

7.1 Staffing Levels of LE Shops. The parties have established minimum staffing
levels for the LE Shops as of the Effective Date as set forth in Appendix #2.
Staffing may be increased above the minimum levels at the request and expense of
LE.

7.2 LE Shop Appearance. LE will maintain the appearance of each LE Shop
consistent with SRC visual merchandising policies and historical standards.

7.3 Merchandise Inventory. LE shall maintain an adequate stock of Merchandise in
the LE Shops consistent with past practices and such Merchandise shall be
substantially the same in terms of category, variety, assortments, sizes, and
price points, as has traditionally been sold in the LE Shops prior to the
Effective Date.

Any failure by LE to adequately stock and deliver Merchandise shall be deemed a
material breach of this Agreement. SRC reserves the right to sell other products
in the LE Shop space if LE fails to adequately stock Merchandise (LE will not be
entitled to any reduction of its obligations or remuneration with respect
thereto). LE shall be responsible for Merchandise damages/returns and shipping
expenses to and from the LE Shops. In addition, LE shall create

 

9



--------------------------------------------------------------------------------

and maintain Merchandise style records on the SRC systems. These style records
will include price, SKU and bar code information so as to enable SRC to
accomplish matching, preparation and data exchange to LE of receipts, transfers
and sales history. Subject to Section 8.7, the Parties will continue to use the
same data interchange and other information technology systems that were used
prior to the Effective Date. The cost of any additions or modifications to data
interchange and other information technology systems that are necessary as a
result of the spin-off will be LE’s sole responsibility and charged to LE.

7.4 Pricing. SRC shall have no right or power to establish or control the prices
at which LE offers Merchandise in the LE Shop Program; LE exclusively retains
such right and power. Upon agreement of the parties, LE may participate in SRC
national store-wide sales and/or Merchandise price-off events, at LE’s Expense.
The Parties will work together to establish a process and timing for SRC to
provide LE with SRC’s promotional calendar for such events and related
information as far in advance as reasonably practicable. Such information
provided by SRC to LE is specifically included in the scope of SRC’s
Confidential Business Information.

7.5 Customer Returns/Service. LE understands that SRC shall at all times
maintain a general policy of “Satisfaction Guaranteed” to customers and SRC is
entitled to adjust all complaints of and controversies with customers arising
out of the operation of the LE Shop Program (and all customer accommodations
made by SRC will be LE’s responsibility and LE will promptly reimburse SRC for
such accommodations).

7.6 Compliance with Laws. Each Party shall, at its expense, obtain all permits
and licenses that may be required under any applicable federal, state, or local
law, ordinance, rule or regulation by virtue of any act performed by it in
connection with the operation of the LE Shop Program. Each Party shall comply
fully with all Applicable Laws, including Applicable Laws regarding its
employees, with respect to minimum compensation, overtime and equal
opportunities for employment. LE is responsible for all compliance obligations
arising from the LE Shop Program and for all permits and licenses required for
the operation of the LE Shop locations. In addition, LE represents and warrants
that LE and all of its suppliers, subcontractors and agents involved in the
production or delivery of the Merchandise to be sold in connection with the LE
Shop Program shall strictly adhere to all applicable laws, regulations, and
prohibitions of the United States and all country(ies) in which such Merchandise
is produced or delivered with respect to the operation of their production
facilities and their other businesses and labor practices, including laws,
regulations and prohibitions governing the working conditions, wages and minimum
age of the work force. LE further represents and warrants that Merchandise shall
not be produced or manufactured, in whole or in part, by child labor or convict
or forced labor.

7.7 Liens. LE shall not allow any liens, claims or encumbrances to attach to any
SRC property or against any of the LE Shops (including Fees, Expenses and other
liabilities or obligations to SRC which accrue hereunder (collectively, “SRC
Obligations”). If any lien, claim or encumbrance so attaches or is threatened,
LE shall immediately take all necessary action to cause such lien, claim or
encumbrance to be satisfied and released. In the event LE fails to immediately
cause such lien, claim or encumbrance to be satisfied or released, SRC may, in
its sole discretion, terminate this Agreement and/or charge LE or withhold from
the sales receipts retained under Section 4.3 all expenses, including attorneys’
fees, incurred by SRC in removing

 

10



--------------------------------------------------------------------------------

and/or resolving such liens or claims. The prohibition against liens contained
in this Section shall not restrict LE’s ability to obtain financing secured by a
lien on: (i) any Merchandise prior to sale to a consumer, or (ii) any
Merchandise that is returned or exchanged other than MOS Merchandise, or
(iii) any net accounts, proceeds, receivables or other consideration due from
SRC from the sale of Merchandise (but expressly excluding the SRC Obligations)
(as opposed to a consumer) (collectively, the “Proceeds”). This Section 7.8 does
not apply to financing that SRC has consented to in writing as of the Effective
Date.

SRC hereby acknowledges and agrees that prior to the time of the sale of any
Merchandise in any LE Shop(s), LE retains all title and interest in such
Merchandise. In furtherance of the foregoing and strictly for notice purposes
only, SRC authorizes LE to file UCC-1 financing statements with respect to the
Merchandise if required by LE’s lender; provided, however, that such UCC-1
financing statements shall clearly indicate that (a) this filing is for notice
purposes only, (b) is intended only to evidence LE’s continued ownership of the
Merchandise prior to sale to a consumer, and (c) such filing is not intended to
evidence any debtor/creditor relationship between LE and SRC. In addition, SRC
shall have the right to review all such UCC-1 financing statements prior to any
filing.

 

8. OPERATIONAL OBLIGATIONS OF SRC.

8.1 Staffing of LE Shop Locations. SRC shall provide adequate Personnel to staff
the LE Shop locations (the “Designated LE Staff”) in accordance with the minimum
staffing level requirements set forth in Appendix 2 or such higher level as may
be agreed to in accordance with the terms of this Agreement, subject to local
labor availability and taking into consideration the desires and characteristics
communicated to SRC by LE as to the quantity, quality and skills of such
Designated LE Staff. LE may, from time to time, request, for any lawful reason,
that an individual be removed from the Designated LE Staff. SRC will take such
requests in to account, in Good Faith, in staffing the Designated LE Staff. The
Designated LE Staff shall be responsible for all sales floor responsibilities
(consistent with the parties past practices), including displaying Merchandise
and signage (provided by LE), tagging merchandise, interacting with customers,
selling Merchandise and accepting returns and exchanges of Merchandise. As an
accommodation to both parties, sales of LE Merchandise and products sold by SRC
will be, consistent with the Parties’ past practices, processed at all point of
sale (“POS”) locations within each Sears Location (including those in embedded
LE Shop) that processed sales of products with LE Marks prior to the Effective
Date; provided SRC may in the future limit sales of Merchandise to those POS
locations which process apparel products sold by SRC.

8.2 Merchandise Returns, Exchanges and MOS.

(a) Returns and Exchanges. SRC shall accept returns and exchanges (collectively
“Returns”) from customers in the LE Shops and at other SRC POS locations
(regardless of whether such location has an LE Shop), of: (i) LE Merchandise and
(ii) products sold by LE through other channels (e.g., catalog, Landsend.com, LE
inlet stores, collectively “Non-LE Shop Products”) consistent with past
practices for the types of goods SRC has accepted in the past and in accordance
with SRC’s standard policies. LE shall reimburse SRC for all amounts paid by SRC
to customers in

 

11



--------------------------------------------------------------------------------

connection with such Returns. For all Non-LE Shop Products which are not
recognized by SRC “POS Terminals” (as defined below), SRC will return such
products to LE, at LE’s expense and LE will be responsible for handling the
return or exchange with the customer, unless SRC has done so at the POS (as a
customer accommodation). Returns of all LE Merchandise presented at a Sears POS
Terminal will be handled by SRC, at LE’s expense. All Returns of Merchandise
originally sold through an LE Shop which SRC’s Personnel deem to be saleable
(and which are part of the current assortment) will be returned to the sales
floor, and all other Returns of Merchandise originally sold through an LE Shop
will be marked out of stock (“MOS”) and will become SRC’s property without any
payment due LE; for clarity the parties acknowledge that the consideration for
this transfer is included in the other pricing in this Agreement.

(b) MOS. LE may from time to time MOS certain of its Merchandise by making the
appropriate MOS entries in SRC’s system. The LE Designated LE Staff will remove
such Merchandise from the sale floor and box it up for shipment to the CRCs. SRC
will liquidate such Merchandise through its providers and pay over to LE the net
proceeds of the sales of such Merchandise consistent with practices in place as
of the Effective Date. LE will be responsible for all Fees and expenses
associated with SRC removing such MOS from the sales floor and preparing such
MOS Merchandise for transport.

8.3 Fixtures. LE is the owner of the existing fixtures in the LE Shops. If LE
requests additional or replacements fixtures, such fixtures will be separately
priced, and if agreed to by the parties in writing, SRC will acquire and install
such fixtures on LE’s behalf and at LE’s expense. All new and replacement
fixtures must be consistent with SRC visual merchandising policies and be must
be approved by SRC. If SRC has fixtures in store inventory that are not
currently being utilized, SRC may permit (but shall not be obligated to permit)
use of such fixtures by LE subject to reasonable terms and conditions.

8.4 POS. At its expense, SRC shall furnish point of sale terminals (each “POS
Terminal”) for its locations, some of which, consistent with the parties past
practices, will be located in certain LE Shops. Each POS Terminal will be of a
size and design satisfactory to SRC, in its sole discretion, and at all times
remains SRC property. SRC shall maintain the software necessary to operate the
POS Terminal and any changes to such software shall be provided at the expense
of SRC; however if LE requests any changes to the POS Terminals (including the
software used in connection therewith); then such requested change shall be
treated as a Service Change (and addressed pursuant to Section 1.1(f) (above);
provided further that all changes to the POS Terminals required for the LE Shop
Program shall be done at LE’s sole cost and expense (including changes that are
necessary to effectuate this Spin-Off or any change in Applicable Law that
affects the LE Merchandise and the LE Program).

8.5 LE Kiosks. Prior to the Effective Date, LE has provided certain kiosks for
certain of the LE Shops (the “LE Kiosks”). SRC shall maintain such LE Kiosks (at
LE’s sole expense) as provided for in Appendix #2. LE shall be responsible for
any new or replacement Kiosks which it wishes to provide (each of which will be
addressed treated as a Service Change (and addressed pursuant to Section 1.1(f).

8.6 SRC Right to Change LE Shop and Sears Location Operations. The parties
acknowledge and agree that the LE Shops are intended to be operated consistent
with the

 

12



--------------------------------------------------------------------------------

standards and practices of the Sears Locations and SRC reserves the right, in
its sole discretion, to change its standards and practices for the Sears
Locations, which may affect the services to be provided to LE under this
Agreement. LE shall have no right to contest such change in standards and
practices for the LE Shops and Sears Locations.

8.7 Quantity and Nature of Service. Except as otherwise provided in this
Agreement, there will be no change in the scope or level of, or use by, LE of
Services during the Service Period (including changes requiring the hiring or
training of additional employees by SRC) without the mutual written agreement of
the Parties and adjustments, if any, to the charges for such Services; provided,
however, SRC may make changes from time to time in the manner of performing
Services (including changes to its, its Affiliates’, and its Personnel’s systems
without LE’s consent), notwithstanding that specific third party contractors (at
times referred to as “Vendors”) may be listed on Appendix #2). LE will not
resell any Services, provide the Services to any joint-venture or non-wholly
owned subsidiary, or otherwise use the Services in any way other than in
connection with the operation of the LE Shops.

8.8 Standard of Care. Except as otherwise set forth in this Agreement, SRC does
not assume any responsibility under this Agreement other than to render the
Services in Good Faith without willful misconduct or gross negligence. SRC MAKES
NO OTHER GUARANTEE, REPRESENTATION, OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR
IMPLIED) REGARDING ANY OF THE SERVICES PROVIDED HEREUNDER, AND EXPRESSLY
DISCLAIMS ALL OTHER GUARANTEES, REPRESENTATIONS, AND WARRANTIES OF ANY NATURE
WHATSOEVER, WHETHER STATUTORY, ORAL, WRITTEN, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND ANY
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE. SRC WILL ONLY BE
OBLIGATED TO PROVIDE SERVICES IN A MANNER CONSISTENT WITH PAST PRACTICE
(INCLUDING PRIORITIZATION of SRC PERSONNEL (INCLUDING LE DESIGNATED ASSOCIATES)
AMONG PROJECTS FOR SRC, SRC’S AFFILIATES, AND LE); PROVIDED THAT SRC ASSOCAITES
WHO ARE FILLING THE “DEDICATED CONSULTATIVE SELLING ASSOCIATES - LANDS’ END” AND
THE “ASSISTANT STORE MANAGER - LANDS’ END” ROLES WILL BE PRIMARILY DESIGNATED TO
PERFORM THE SERVICES; PROVIDED, HOWEVER THAT SRC MAY USE ANY EXCESS CAPACITY OF
SUCH DESIGNATE PERSONNEL FOR NON-SRC WORK.

8.9 Responsibility for Errors; Delays. SRC’s sole responsibility to LE for
errors or omissions in Services caused by SRC will be to furnish correct
information or adjustment in the Services, and if such errors or omissions are
solely or primarily caused by SRC, SRC will promptly furnish such corrections at
no additional cost or expense to LE if LE promptly advises SRC of such error or
omission.

8.10 Good Faith Cooperation; Alternatives. SRC and LE will use Good Faith
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services including acquisition of required third party
contractor consents (if any). If SRC reasonably believes it is unable to provide
any Service because of a failure to obtain third-party contractor consents or
because of impracticability, SRC will notify LE promptly after SRC becomes aware
of such fact and the Parties will cooperate to determine the best alternative
approach.

 

13



--------------------------------------------------------------------------------

8.11 Use of Third Parties. SRC may use any Affiliate or any third-party
contractor (including former Affiliates) to provide the Services; provided,
however, that SRC shall at all times remain responsible for such third parties’
performance under this Agreement.

8.12 Assets of LE. During the Service Period, (i) SRC and its Affiliates and
third-party contractors may use, at no charge, all of the software and other
assets, tangible and intangible, of LE (together, the “Assets”) to the extent
necessary to perform the Services (but for no other purpose), and (ii) LE will
consult with SRC prior to upgrading or replacing any of the Assets that are
necessary for SRC to provide the Services.

8.13 Ownership of Data and Other Assets. Neither Party will acquire any right,
title or interest in any Asset that is owned or licensed by the other and used
to provide the Services. All data provided by or on behalf of a Party to the
other Party for the purpose of providing the Services will remain the property
of the providing Party. To the extent the provision of any Service involves
intellectual property, including software or patented or copyrighted material,
or material constituting trade secrets, neither Party will copy, modify, reverse
engineer, decompile or in any way alter any of such material, or otherwise use
such material in a manner inconsistent with the terms and provisions of this
Agreement, without the express written consent of the other Party. All
specifications, tapes, software, programs, services, manuals, materials, and
documentation developed or provided by SRC and utilized in performing this
Agreement, will be and remain the property of SRC and may not be sold,
transferred, disseminated, or conveyed by LE to any other entity or used other
than in performance of this Agreement without the express written permission of
SRC.

8.14 Contact Person. Each Party will appoint a contact person (each, a “Contact
Person”) to facilitate communications and performance under this Agreement. The
initial Contact Person of each Party is set forth on Appendix #9. Each Party
will have the right at any time and from time to time to replace its Contact
Person by written notice to the other Party.

 

9. CONFIDENTIALITY; CONFIDENTIAL PERSONAL INFORMATION.

9.1 Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that
(i) one Party (the “Disclosing Party”), its Affiliates or its Personnel
discloses to the other Party (the “Receiving Party”), its Affiliates or its
Personnel, (ii) relates to or is disclosed in connection with this Agreement or
a Party’s or a Party’s Affiliate’s business, and (iii) is or reasonably should
be understood by the Receiving Party to be confidential or proprietary to the
Disclosing Party whether or not it is marked “Confidential” or “Proprietary”.
The Disclosing Party’s sales, pricing, costs, inventory, operations, employees,
current and potential customers, financial performance and forecasts, and
business plans, strategies, forecasts and analyses, as well as information as to
which the Securities and Exchange Commission has granted confidential treatment
pursuant to its Rule 406 of Regulation C (the “CTR Information”), are
Confidential Information.

 

14



--------------------------------------------------------------------------------

9.2 Confidential Personal Information.

(a) All individually-identifiable information regarding SRC’s employees and/or
customers provided by SRC to LE or otherwise collected from a consumer in an LE
Shop or in connection with the LE Shop Program, including but not limited to,
names, addresses, telephone numbers, account numbers, customer lists, and
demographic, financial and transaction information (“Confidential Personal
Information”), even if the same or similar individually-identifiable information
is shared by SRC with LE or collected by or on behalf of LE by SRC, is deemed
confidential and owned exclusively by SRC or its Affiliates and any bank who
issues a Sears-branded charge card to such customer. This Section 9.2 shall not
apply to information developed by LE, without the use of Confidential Customer
Information, provided that LE is not using such information on SRC’s behalf. If
the express purpose of collecting specific Confidential Personal Information is
to share said information with LE, such as through an “opt-in” to an LE
promotional email list, and such purpose is properly disclosed to the customer
at the time such information is collected (“Shared Confidential Personal
Information”), then the parties shall jointly own that Shared Confidential
Personal Information (unless otherwise prohibited by Applicable Law; in which
case SRC shall be become the sole owner of such Shared Confidential Personal
Information and LE will cease its use).

(b) Confidential Information as used herein shall include Confidential Personal
Information and Shared Confidential Personal Information.

9.3 Treatment of Confidential Information. The Receiving Party will use
Confidential Information only in connection with this Agreement and, except as
expressly permitted by this Agreement and subject to the next sentence, will not
disclose any Confidential Information for three years from the date of receipt
of the Confidential Information. Neither Party will disclose the CTR Information
for a period of ten years from the date or receipt.

(a) Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel with a need to
know the Confidential Information for purposes of performing the Receiving
Party’s responsibilities or exercising the Receiving Party’s rights under this
Agreement, (B) advise those Personnel of the obligation not to disclose the
Confidential Information or use the Confidential Information in a manner
prohibited by this Agreement, (C) copy the Confidential Information only as
necessary for those Personnel who need it for performing the Receiving Party’s
responsibilities under this Agreement, and ensure that confidentiality is
maintained in the copying process; and (D) protect the Confidential Information,
and require those Personnel to protect it, using the same degree of care as the
Receiving Party uses with its own Confidential Information, but no less than
reasonable care.

(b) Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information in violation of this Agreement by its and its Affiliates’ current or
former Personnel.

 

15



--------------------------------------------------------------------------------

(c) Destruction. Without limiting the foregoing, when any Confidential
Information is no longer needed for the purposes contemplated by this Agreement
the Receiving Party will, promptly after request of the Disclosing Party, either
return such Confidential Information in tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party that it has destroyed such Confidential Information (other than
electronic copies residing in automatic backup systems or one copy retained to
the extent required by Applicable Law, regulation or a bona fide document
retention policy).

9.4 Treatment of Confidential Personal Information.

(a) LE shall use Confidential Personal Information only as necessary for
conducting the LE Shops Program. LE shall not duplicate or incorporate the
Confidential Personal Information into its own records or databases. LE shall
restrict disclosure of Confidential Personal Information to its employees who
have a need to know such information to perform under this Agreement. LE is
liable for any unauthorized disclosure or use of Confidential Personal
Information by any of its Personnel.

(b) LE shall not disclose the Confidential Personal Information to any third
party, including any affiliate or subsidiary of LE, permitted subcontractor, or
other agent without the prior written consent of SRC and the written agreement
of such third party to be bound by the terms of this Section 9. Unless otherwise
prohibited by law, LE shall: (x) immediately notify SRC of any legal process
served on LE for the purpose of obtaining Confidential Personal Information; and
(y) permit LE adequate time to exercise its legal options to prohibit or limit
such disclosure.

(c) LE shall establish and maintain written policies and procedures designed to
ensure the confidentiality of the Confidential Personal Information. Copies of
such policies and procedures shall be provided to SRC upon SRC’s request.

(d) LE shall notify SRC promptly upon the discovery of the loss, unauthorized
disclosure or unauthorized use of the Confidential Personal Information and
shall indemnify SRC and hold SRC harmless for such loss, unauthorized disclosure
or unauthorized use, including attorneys’ fees.

(e) LE shall permit SRC to audit LE’s compliance with the provisions of this
Section at any time during LE’s regular business hours.

9.5 Exceptions to Confidential Treatment. The obligations under this Section 9
do not apply to any Confidential Information that the Receiving Party can
demonstrate (A) was previously known to the Receiving Party without any
obligation owed to the Disclosing Party or its Affiliates to hold it in
confidence, (B) is disclosed to third parties by the Disclosing Party or its
Affiliates without an obligation of confidentiality to the Disclosing Party or
its Affiliate, as applicable, (C) is or becomes available to any member of the
public other than by unauthorized disclosure by the Receiving Party, its
Affiliates or its or their Personnel, (D) was or is independently developed by
the Receiving Party or its Affiliates or Personnel without use of the
Confidential Information, (E) legal counsel’s advice is that the Confidential
Information is

 

16



--------------------------------------------------------------------------------

required to be disclosed by Applicable Law or the rules and regulations of any
applicable Governmental Authority and the Receiving Party has complied with
Section 9.6 (Protective Arrangement) below, or (F) legal counsel’s advice is
that the Confidential Information is required to be disclosed in response to a
valid subpoena or order of a court or other governmental body of competent
jurisdiction or other valid legal process and the Receiving Party has complied
with Section 8.5 (Protective Arrangement) below.

9.6 Protective Arrangement. If the Receiving Party determines that the
exceptions under Section 9.5(E) or Section 9.5(F) apply, the Receiving Party
shall give the Disclosing Party, to the extent legally permitted and reasonably
practicable, prompt prior notice of such disclosure and an opportunity to
contest such disclosure and shall use commercially reasonable efforts to
cooperate, at the expense of the Receiving Party, in seeking any reasonable
protective arrangements requested by the Disclosing Party. In the event that
such appropriate protective order or other remedy is not obtained, the Receiving
Party may furnish, or cause to be furnished, only that portion of such
Confidential Information that the Receiving Party is advised by legal counsel is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Confidential Information.

9.7 Ownership of Information. Except as otherwise provided in this Agreement,
all Confidential Information provided by or on behalf of a Party (or its
Affiliates) that is provided to the other Party or its Personnel shall remain
the property of the disclosing entity and nothing herein shall be construed as
granting or conferring rights of license or otherwise in any such Confidential
Information.

 

10. REPRESENTATIONS AND WARRANTIES.

Without limiting or disclaiming any implied representations or warranties, LE
represents, warrants and covenants, as of the Effective Date and continuing in
effect throughout the term of this Agreement, that:

10.1 Merchandise. (a) all Merchandise: (i) conforms to its specifications,
(ii) is fit and sufficient for the ordinary purpose for which Merchandise is
used, (iii) is free from defects in workmanship, materials and packaging,
(iv) is free from defects in construction and design, and (v) is fit and
sufficient for the purpose stated on any packaging, labeling or advertising,;
(b) upon transfer of the Merchandise to the Customer or SRC, as applicable, the
title for such Merchandise is free and clear of any encumbrance, and (c) all
test data and other claim substantiation provided by LE is accurate and properly
described by LE.

10.2 Advertising. All claims made by LE in any packaging, labeling, advertising,
or other consumer material, including LE Provided Content, in connection with
any Merchandise or LE Mark relating to Merchandise: (a) comply with Applicable
Law, (b) are true and have been substantiated before such claims are made, and
(c) contain all applicable warnings and instructions in the assembly,
installation, use, repair, servicing and maintenance of the Merchandise.

10.3 Intellectual Property. (a) all Intellectual Property rights (other than
Intellectual Property rights owned by SRC or licensed by SRC from third parties)
and LE Provided Content used by LE in connection with Merchandise or in the
production of Merchandise, are either: (i)

 

17



--------------------------------------------------------------------------------

owned by LE or (ii) are licensed by LE and LE has the right to license them to
SRC in connection with such Merchandise and the sale of such Merchandise, for
use or further resale and (b) Merchandise, including LE Provided Content, does
not, at any time, infringe any Intellectual Property right of any person,
corporation or other entity.

10.4 Authority and Compliance with Law. (a) LE has the right, power and
authority to: (i) enter into each Agreement, (ii) perform its obligations under
this Agreement; and (iii) grant to SRC the rights provided under this Agreement;
(b) LE’s execution, delivery and performance of this Agreement has been duly
authorized, are in compliance with this Agreement, are legally binding and
enforceable in accordance with its terms, and do not violate any other
agreement, restriction, or Applicable Laws; (c) all Merchandise strictly
complies with, and all Merchandise Production occurs strictly in compliance
with, all Applicable Laws; (d) LE and its Personnel who are involved in
Merchandise Production or the installation, repair, display, possession,
servicing, use, maintenance, delivery or sale of Merchandise shall each, during
this Agreement, strictly comply with all Applicable Laws, including the Foreign
Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1 et. seq., as amended, which
LE acknowledges applies to the business relationship with SRC hereunder, and
such other national or regional anti-corruption or anti-bribery laws that may
apply to either LE or LE’s business relationship with SRC, and those governing
the working conditions, wages, hours and minimum age of the work force;
(e) Merchandise Production does not involve at any time, in whole or in part,
any use of child, convict or forced labor; and (f) all prices charged and
allowances made available to SRC by LE are in compliance with U.S. antitrust
laws, including the requirements of the Robinson-Patman Act. LE shall provide
SRC with a guaranty of compliance with the foregoing in such form as SRC may
designate with respect to any Merchandise.

10.5 Antidumping. (a) all sales of Merchandise are made at no less than fair
value under the United States antidumping law and (b) no government has provided
a countervailable subsidy for Merchandise actionable under U.S. law. LE shall
indemnify SRC for (x) all antidumping and countervailing duties imposed on all
Merchandise that is: (i) sold prior to the date of publication of the
International Trade Administration’s preliminary determination of sales at less
than fair value or prior to the date of publication of the existence of
countervailable subsidies and (ii) exported or imported before the date of
publication of the International Trade Administration’s final determination of
sales at less than fair value or the existence of countervailable subsidies and
(y) any expenses (including reasonable attorneys’ fees) and administrative costs
incurred by SRC and its Affiliates in their participation in any United States
antidumping or countervailable duty proceeding involving any warranted
Merchandise.

 

11. DEFENSE AND INDEMNITY; LIMITATION OF LIABILITY.

11.1 Indemnification by LE. LE shall at its sole cost defend, indemnify, and
hold harmless: (a) SRC, (b) all of SRC’s past, present and future affiliates,
(c) all past, present, and future Representatives of each of the foregoing
entities, and (d) all other persons directly or indirectly involved in the
distribution or sale of Merchandise (each an “SRC Indemnified Party”); against
any and all costs, liabilities, losses, penalties, expenses and damages
(including reasonable attorneys’ fees, disbursements and costs of investigation
and cooperation) of every kind and nature incurred by any of the SRC Indemnified
Parties arising from all allegations

 

18



--------------------------------------------------------------------------------

(including false, fraudulent or groundless allegations) in any claim, action,
lawsuit or proceeding between any SRC Indemnified Party and any third party,
whether or not SRC’ obligations under Section 11.2 (Indemnification by SRC)
apply, arising out of or relating to any of the following (collectively, the “LE
Defended Claims”): (i) the infringement, misuse, dilution, misappropriation or
other violation of any Intellectual Property rights in any way relating to or
affecting Merchandise (including all LE Provided Content) (ii) or any unfair
competition involving Merchandise (including LE-Provided Content); (iii) arising
from the LE Shops, the LE Shop Program, and this Agreement (iv) the loss,
unauthorized disclosure or unauthorized use of the Confidential Personal
Information by LE, or through LE Personnel (e.g., compromised login-ids, etc.);
(v) death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, resulting or claimed to result in whole
or in part from any latent or patent defect in Merchandise, including improper
design, manufacture, construction, assembly, installation, repair, display,
packaging, service or design of Merchandise, failure of Merchandise to comply
with any specification or samples or with any express or implied warranties of
LE, or any claim of strict liability in tort relating to Merchandise; (vi) each
breach by LE or its Personnel of this Agreement (including LE’s representations,
warranties and covenants); (vii) the packaging, tagging, labeling, packing,
shipping, delivery and invoicing of Merchandise; (viii) the packaging, labeling
or advertising claims made by LE; (ix) the display, assembly or installation of
Merchandise; or (x) the assertion by a third party of a security interest, right
of replevin or other legal interest created by a factoring or other credit
arrangement in any amount due LE under this Agreement not expressly consented to
by SRC in writing (or any amendment hereto) existing now or later signed by SRC
and LE relating to Merchandise. Despite the foregoing sentence, LE is not
obligated to defend, indemnify and hold harmless any SRC Indemnified Party for
any LE Defended Claim based only on: (x) a breach of this Agreement by SRC;
(y) any negligent act or omission, or willful misconduct of SRC, its Affiliates,
or their respective Representatives in performance of this Agreement. and
(z) infringement of third party Intellectual Property rights caused by LE’s use
of SRC Intellectual Property in the manner approved by SRC in writing. LE shall
retain defense counsel satisfactory to SRC and shall diligently and
professionally defend each SRC Indemnified Party from each LE Defended Claim and
LE shall timely provide periodic reports to SRC and consult with SRC’s Personnel
in conducting the defense of the LE Defended Claims and otherwise cooperate
fully with the SRC’s reasonable requests; provided that only with respect to LE
Defended Claims arising under Section 11.1(i) involving Intellectual Property
rights owned or licensed by SRC (except those licensed from LE) and any claims
of unfair competition involving Merchandise, SRC may, at its election and at any
time, take control of the defense and investigation of said LE Defended Claims
and employ attorneys and other consultants, investigators and experts of its own
choice to manage and defend any such LE Defended Claims at LE’s cost and
expense. If any of LE’s obligations under this Section 11.1 are not enforceable
under Applicable Law and an SRC Indemnified Party and LE are found to be liable
to a third party in connection with the Merchandise or this Agreement, then SRC
and LE shall each contribute to the payment of any judgment awarded in favor of
such third party in proportion to their comparative degrees of culpability.

11.2 Indemnification by SRC. SRC will at its sole cost defend, indemnify, and
hold harmless LE and its Affiliates, and their respective Representatives (“LE
Indemnified Parties”); against any and all costs, liabilities, losses,
penalties, expenses and damages (including

 

19



--------------------------------------------------------------------------------

reasonable attorneys’ fees, disbursements and costs of investigation and
cooperation) of every kind and nature incurred by any of the LE Indemnified
Parties arising from all allegations (including false, fraudulent or groundless
allegations) in any claim, action, lawsuit or proceeding between any SRC
Indemnified Party and any third party, arising out of or relating to any of the
following (collectively, the “SRC Defended Claims”) (i) bodily injury or death
of any person or damage to real and/or tangible personal property directly
caused by the negligence or willful misconduct of SRC or its Affiliates during
the performance of the Services, or (ii) the intentional infringement of any
copyright or trade secret by an Asset owned by SRC or its Affiliates and used by
SRC in the performance of the Services (together, “SRC Defended Claims”).
Notwithstanding the obligations set forth above in this Section 11.2, SRC will
not defend, indemnify or hold harmless LE, its Affiliates, or their respective
Representatives to the extent that such SRC Claims are found by a final judgment
or opinion of an arbitrator or a court of appropriate jurisdiction to be caused
by: (a) a breach of any provision of this Agreement by LE; (b) any negligent act
or omission, or willful misconduct of LE, its Affiliates, or their respective
Representatives in performance of this Agreement; or (c) with respect to
infringement claims: (I) LE’s use of the Asset in combination with any product
or information not provided by SRC; (II) LE’s distribution, marketing or use for
the benefit of third parties of the Asset; (III) LE’s use of the Asset other
than as contemplated by this Agreement; or (IV) information, direction,
specification or materials provided by or on behalf of LE. LE Claims and SRC
Claims are each individually referred to as a “Claim.”

11.3 Notice. LE shall notify SRC’s General Counsel in writing by certified mail,
return receipt requested, within five (5) business days after LE has:
(a) knowledge of any claim or allegation of infringement, misuse, dilution,
misappropriation or other violation of any Intellectual Property right in any
way related to or affecting Merchandise, including LE-Provided Content,
(b) knowledge of any safety issue with any Merchandise, (c) knowledge of any
allegation by a government agency (including the U.S. Consumer Product Safety
Commission, the U.S. Department of Agriculture and the U.S. Food and Drug
Administration and such equivalent foreign government agencies, departments and
commissions) that the government agency (i) has initiated a formal or informal
inquiry, investigation or proceeding in any way related to or affecting
Merchandise; or (ii) asserts that Merchandise is not or may not be in compliance
with laws; or (d) reported to any government agency that Merchandise is not or
may not be in compliance with Applicable Law or contains or may contain a defect
that could create a risk of injury or death.

11.4 Joint Claims. If a third-party claim, demand, litigation, or suit involves
allegations for which both Parties may invoke the obligation of the other Party
to defend them under this Agreement (“Mixed Claims”); then LE shall defend both
Parties and their Representatives from such Mixed Claims, at LE’s sole
reasonable expense, provided that SRC may elect to take on the defense of such
Mixed Claims.

11.5 Procedure. In the event of a Claim, the Indemnified Party will give the
indemnifying Party prompt notice in writing of the Claim; but the failure to
provide such notice will not release the indemnifying Party from any of its
obligations under this Agreement except to the extent the indemnifying Party is
materially prejudiced by such failure. Except as otherwise expressly provided
for above, upon receipt of such notice the indemnifying Party will assume and
will be entitled to control the defense of the Claim at its expense and through

 

20



--------------------------------------------------------------------------------

counsel of its choice, and will give notice of its intention to do so to the
Indemnified Party within 20 business days of the receipt of such notice from the
Indemnified Party. The indemnifying Party will not, without the prior written
consent of the Indemnified Party, (i) settle or compromise any Claim or consent
to the entry of any judgment that does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to the Indemnified Party of a
written release from all liability in respect of the Claim or (ii) settle or
compromise any Claim in any manner that may adversely affect the Indemnified
Party other than as a result of money damages or other monetary payments that
are indemnified hereunder. Each Party must obtain the other Party’s prior
written consent for any other settlements that would affect the other Party,
including one that would place new or different obligations or restrictions on
the Indemnified Parties of the other Party or restrictions upon the sale (or
disposition) of the Merchandise. The Indemnified Party will have the right at
its own cost and expense to employ separate counsel and participate in the
defense of any Claim.

11.6 Limitation of Liability. EXCEPT FOR (I) EACH PARTY’S INDEMNITY AND DEFENSE
OBLIGATIONS AS SET FORTH IN SECTION 11.1, AND SECTION 11.2, AND OTHER
LIABILITIES TO UNAFFILIATED THIRD PARTIES, (II) A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS, AND (III) BREACH OF SECTION 8.13 (OWNERSHIP OF DATA
AND OTHER ASSETS), IN NO EVENT WILL EITHER PARTY, NOR ITS AFFILIATES,
CONTRACTORS OR AGENTS BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, OR PUNITIVE DAMAGES, LOSSES OR EXPENSES (INCLUDING BUSINESS
INTERRUPTION, LOST BUSINESS, LOST PROFITS, LOST DATA, OR LOST SAVINGS, DAMAGES
TO SOFTWARE OR FIRMWARE, OR COST OF PROCURING OR TRANSITIONING TO SUBSTITUTE
SERVICES), REGARDLESS OF THE LEGAL THEORY UNDER WHICH SUCH LIABILITY IS
ASSERTED, AND REGARDLESS OF WHETHER A PARTY HAD BEEN ADVISED OF THE POSSIBILITY
OF SUCH LIABILITY. THE SOLE LIABILITY OF SRC AND ITS AFFILIATES FOR ANY ERRORS
AND OMISSIONS IN THE SERVICES ARE LIMITED AS PROVIDED FOR IN SECTION 8.8 AND
SECTION 8.9 ABOVE AND FOR ALL OTHER ALL CLAIMS IN ANY MANNER RELATED TO THIS
AGREEMENT ARE LIMITED BE THE PAYMENT OF DIRECT DAMAGES, NOT TO EXCEED (FOR ALL
CLAIMS IN THE AGGREGATE) THE FEES RECEIVED BY SRC UNDER THIS AGREEMENT DURING
THE PRIOR SIX (6) MONTHS PRIOR TO THE DATE SUCH CLAIM AROSE.

11.7 Independent Obligation. The obligations of each Party to defend, indemnify
and hold harmless, the other Parties’ Indemnified Parties under this Section are
independent of each other and any other obligation of the Parties under this
Agreement.

 

12. INSURANCE.

(a) LE shall maintain during the Service Period: (i) commercial general
liability insurance, with a contractual liability to the extent provided for
under such insurance covering LE’s indemnity obligations under the Leases, and
with limits of not less than $2,000,000 combined single limit for personal
injury, bodily injury or death, or property damage or destruction (including
loss of use thereof) per occurrence, (ii) workers’ compensation insurance as
required by statute, and employer’s liability insurance in the

 

21



--------------------------------------------------------------------------------

amount of at least $500,000 per occurrence, and (iii) “all-risk” property damage
insurance (“Hazard Insurance”) including Builder’s Risk protecting against all
risk of physical loss or damage, including sprinkler leakage coverage in amounts
not less than the actual replacement cost, covering LE’s inventory, personal
property, furniture, wall coverings, floor coverings, trade fixtures and
equipment within the LE Shops and within 100 feet of the LE Shops for damage or
other loss caused by fire or other casualty or cause including vandalism and
malicious mischief, theft, explosion, and water damage of any type, including
sprinkler leakage, bursting and stoppage of pipes. All insurance required
hereunder shall be provided by insurers of recognized financial responsibility
with a Best’s (or its equivalent) rating of at least A- and VIII and shall be
licensed in the State in which each LE Shop is located. Hazard Insurance shall
include replacement cost coverage to the extent of at least one hundred percent
(100%) thereof and the amount shall satisfy any coinsurance requirements under
the applicable policy. LE’s insurance shall be primary, and any insurance
maintained by SRC or any other additional insureds hereunder shall be excess and
non-contributory. Liability insurance shall name “Sears Holdings Management
Corporation and its subsidiaries and affiliates” as additional insureds per
endorsement CG 20 10 07 04 or equivalent. Insurance must also provide a broad
form Vendor’s endorsement naming “Sears Holdings Management Corporation and its
subsidiaries and affiliates” as additional insureds. Such endorsement must be
provided on ISO Form CG 20 15 11 88 or its equivalent. Any insurance required to
be carried by LE pursuant to this Section 12 may be carried under a policy or
policies covering other liabilities (including, without limitation, blanket
coverage so long as the aggregate amount required hereunder is on a per-location
basis) and locations of LE’s business.

(b) LE shall maintain, or cause any contractor of LE (a “Contractor”) performing
work at an LE Shop to maintain, during the period that the Contractor is
performing the work, insurance as follows:

(i) Commercial General Liability including Premises Operations, Products and
Completed Operations Liability, Independent Contractors Liability, Contractual
Liability and Broad Form Property Damage Liability, with limits of no less than
Two Million Dollars ($5,000,000) combined single limit. Such liability insurance
shall provide coverage for explosion, collapse and underground exposures if
applicable, and contractual liability coverage, shall insure the Contractor and
any subcontractors against any and all claims for personal injury, including
death resulting therefrom and damage to property of others, arising from
operations under contracts, whether such operations are performed by the
Contractor or by any subcontractor. Such insurance shall include the condition
that it is primary and that any liability insurance maintained by SRC or any
other additional insured is excess and non-contributory.

(ii) Workers’ Compensation at statutory limits, as required by the state where
the work is being performed, and Employer’s Liability with limits of no less
than $500,000 each accident or occupational disease.

 

22



--------------------------------------------------------------------------------

(iii) Comprehensive Automobile Liability Insurance, which shall include bodily
injury and property damage liability, including the ownership, maintenance and
operation of any automobile equipment owned, hired and non-owned including the
loading and unloading thereof, with limits of at least $2,000,000 for each
accident.

(iv) Builders’ Risk as included in LE’s Hazard Insurance insuring all of LE’s
inventory, personal property, furniture, floor coverings, fixtures and equipment
within the premises and within 100 feet of the LE Shop, against all risks of
physical loss or damage.

(v) A broad form Vendor’s endorsement naming “Sears Holdings Management
Corporation and its subsidiaries and affiliates” as additional insureds. Such
endorsement shall be provided on ISO Form CG 20 15 11 88 or its equivalent.

LE shall obtain and maintain a certificate of insurance from each Contractor and
make the certificate available to SRC upon request.

(c) Such insurance set forth in subsection (b) above shall be obtained from
insurers of recognized financial responsibility who shall be licensed in the
state in which each LE Shop is located. LE shall provide SRC with SRC in being
additional insureds, shall be named as additional insureds under the insurance
policies described in this Section 11. The certificates of insurance, to the
extent the same is standard in the industry, shall provide that the coverage
shall not be changed or cancelled, without at least ten (10) days’ notice to
SRC, provided that if Contractor’s insurance company in its certificate to SRC
will state only that (i) the coverage will not be “materially” changed (as
opposed to simply “changed”) without prior notice to SRC, and/or (ii) it will
“endeavor to give” at least ten (10) days prior written notice to SRC (as
opposed to simply agreeing to give such notice), and it is standard in the
insurance industry that an insurance company would provide only such wording,
the Contractor’s insurer may provide such wording in the certificate of
insurance to SRC.

(d) Waiver of Subrogation Rights. Each party hereto has hereby remised,
released, and discharged and does remise, release, and discharge the other party
hereto and any officer, agent, employee, or representative of such party of and
from any claims, rights of recovery, or liability whatsoever (and each party
hereby waives all rights of subrogation) hereafter arising from loss, damage, or
injury caused by fire or other casualty of the type that is required to be
insured under the policies of insurance required to be maintained by the
releasing party as of the date of any casualty, SUCH WAIVER TO BE EFFECTIVE
REGARDLESS OF THE CAUSE OR ORIGIN OF SUCH DAMAGE OR LOSS INCLUDING, WITHOUT
LIMITATION, THE NEGLIGENCE OF A PARTY HERETO OR ANY OF ITS OFFICERS, AGENTS,
EMPLOYEES OR REPRESENTATIVES. LE shall procure an appropriate clause in or
endorsement to any policy of insurance covering SRC’s personal property,
inventory, fixtures, furnishing and equipment located in the LE Shop, wherein
the insurer waives subrogation or consents to a waiver of its right of recovery.

 

23



--------------------------------------------------------------------------------

13. TERMINATION.

13.1 Termination By LE. LE’s right to terminate this Agreement are limited to
the co-terminus termination of this Agreement upon expiration or termination of
the Lease of a LE Shop under the applicable Lease as provided for in Section 2
(Term) above.

13.2 Termination by SRC. Upon the occurrence of any of the following breaches
(each an “LE Default”), SRC may provide written notice to LE of such LE Default
and if LE does not cure such LE Default within ten (10) days, SRC may terminate
this Agreement:

(a) There is an assignment with respect to which SRC has not consented in
accordance with Section 14.4.

(b) LE makes any unauthorized use, duplication or disclosure of Confidential
Information in violation of Section 9;

(c) LE fails to secure and maintain appropriate insurance coverage as set forth
in Section 10;

(d) A petition is filed either by or against LE in any bankruptcy or insolvency
proceeding, or any property of a party passes into the hands of any receiver,
assignee or creditor;

(e) LE materially misuses or makes an unauthorized use of SRC’s Marks in
violation of Section 3;

(f) LE fails to make payment of any amounts due hereunder; or

(g) LE materially fails to comply with any other provision of this Agreement.

13.3 Termination on Store Closing. This Agreement shall terminate with respect
to any affected store location due to the closing of the Sears Location,
including following any fire or other casualty. LE shall not be entitled to any
notice of such store closing prior to a public announcement of such closing
pursuant to this Agreement. This provision shall not affect any notice
requirements set forth in the Leases. LE waives any claim that it may have
against SRC for damages, if any, incurred as a result of such closing.

13.4 Cross Default. LE’s breach of any of the Cross Default Agreements
constitutes a breach by LE of this Agreement (which breach may only be cured, if
at all, in accordance with the express provisions of the affected Cross Default
Agreement). Furthermore, if LE wrongfully terminates a Cross Default Agreement
or if LE’s breach of a Cross Default Agreement results in the SHC Entity
counterparty terminating that agreement; then SRC may also terminate this
Agreement for cause. SRC’s remedies under this Section 13.4 are in addition to
and not in lieu of any and all other legal and equitable remedies available to
SRC upon LE’s breach of this Agreement.

13.5 Effect of Termination. Upon expiration or termination of this Agreement,
each Party shall immediately pay all amounts owed to the other Party.

13.6 Wind-Down Activities. Prior to expiration and upon notice of termination of
this Agreement, or the lease for any LE Shop location, SRC shall, at LE’s
expense, (collectively, the “Wind-down Activities”): (a) perform an orderly
removal of fixtures, LE property, and Merchandise from the LE Shop; (b) leave
the LE Shop area in a “broom clean” condition; and (c) pack and ship LE
Merchandise, property, and fixtures to LE; provided that if LE has not paid all
amounts due under this Agreement and the Ancillary Agreements, SRC may liquidate
such LE property and apply the proceeds to amounts due SRC and its Affiliates
under such agreements. LE must maintain an adequate stock of Merchandise through
the expiration or termination of the location. If LE fails to maintain an
adequate stock of Merchandise through the expiration or

 

24



--------------------------------------------------------------------------------

termination of a location, SRC shall be entitled to utilize unused space,
including LE fixtures, at SRC’s sole discretion. For clarity, the parties note
that this Agreement shall remain in effect, notwithstanding any such termination
or expiration, of the underlying Lease for the duration of the Wind-down
Activities; provided that SRC shall not be obligated to provide any Services
other than the Wind-down Activities during such time with respect to such LE
Shop. LE must provide SRC sufficient notice to allow SRC to complete the
Wind-Down Activities during the term of the Lease applicable to each LE Shop; LE
shall be solely responsible for all hold-over rent and other costs incurred as a
result of such Wind-Down Activities not being completed during the normal term
of the applicable Lease.

 

14. MISCELLANEOUS.

14.1 Third Party Agreements. The Parties anticipate that SRC will be relying
upon its and its Affiliates existing agreements with third parties (including
the Shared Agreements) to provide certain of the Services described herein
(“Third Party Agreements”) and that the Parties have assumed that SRC’s and/or
its Affiliates’ counterparty under each such Third Party Agreement (the “Third
Party Vendor”) will permit SRC and/or its Affiliates to procure goods, services
and/or license software, as applicable under such Third Party Agreement, on
behalf of LE, at no additional cost, as if LE were an affiliate of SRC and/or
its Affiliates under such Third Party Agreement. If: (a) SRCs or its Affiliates’
costs, fees, or expenses increase under the terms of such Third Party
Agreements, or (b) the Third Party Vendor demands or is entitled to additional
costs, fees, or expenses now or in the future, as a result of LE receiving
benefits under such Agreement, then, in addition to all other amounts due
hereunder, LE shall be liable for its proportionate share of all increased
amounts under subsection (a) and all of the increased amounts under subjection
(b), in each case as such amounts are determined by SRC in Good Faith. SRC will
notify LE once it learns of any increased amounts due under the immediately
foregoing sentence, and will work with the Third Party Vendor to try to mitigate
such cost increase. To the extent any such Third Party Agreement includes early
termination fees (or similar charges, “Termination Fees”), LE will be solely
responsible for any such Termination Fees SRC or its Affiliates incur as a
result of the Separation of LE and/or LE ceasing to use the Services under this
Agreement.

14.2 Computer Access. If either Party, its Affiliates or its Personnel are given
access, whether on-site or through remote facilities, to any communications,
computer, or electronic data storage systems of the other Party, its Affiliates
or its Personnel (each an “Electronic Resource”), in connection with this
Agreement, then the Party on behalf of whom such access is given will ensure
that its Personnel’s use of such access shall be solely limited to performance
or exercise of, such Party’s duties and rights under this Agreement, and that
such Personnel will not attempt to access any Electronic Resource other than
those specifically required for the performance of such duties and/or exercise
of such rights. The Party given access will limit such access to those of its
and its Affiliates’ Personnel who need to have such access in connection with
this Agreement, will advise the other Party in writing of the name of each of
such Personnel who will be granted such access, and will strictly follow all
security rules and procedures for use of such Electronic Resources. All user
identification numbers and passwords disclosed to a Party’s Personnel and any
information obtained by such Party’s Personnel as a result of its access to, and
use of the other Party’s, its Affiliates’ or its Personnel’s Electronic
Resources will be deemed to be, and will be treated as, Confidential Information
of the Party on behalf of whom such access

 

25



--------------------------------------------------------------------------------

is granted. Each Party will reasonably cooperate with the other Party in the
investigation of any apparent unauthorized access by the other Party, its
Affiliates, or its Personnel to any Electronic Resources or unauthorized release
of Confidential Information. Each Party will promptly notify the other Party of
any actual or suspected unauthorized access or disclosure of any Electronic
Resource of the other Party, its Affiliates, or its Personnel.

14.3 Amendment; No Waiver. The terms, covenants and conditions of this Agreement
may be amended, modified or waived only by a written instrument signed by both
Parties, or in the event of a waiver, by the Party waiving such compliance. Any
Party’s failure at any time to require performance of any provision will not
affect that Party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be or construed as a further or continuing waiver of
that or any other condition or of the breach of that or another provision, term
or covenant of this Agreement.

 

26



--------------------------------------------------------------------------------

14.4 Assignment. LE may not assign its rights or obligations under this
Agreement without the prior written consent of SRC, which consent may be
withheld in SRC’s absolute discretion. A Stockholding Change will constitute an
assignment of this Agreement by LE for which assignment SRC’s prior written
consent will be required. SRC may freely assign its rights and obligations under
this Agreement to any of its Affiliates without the prior consent of LE;
provided that any such assignment will not relieve SHMC of its obligations and
liabilities hereunder. This Agreement will be binding on, and will inure to the
benefit of, the permitted successors and assigns of the Parties.

14.5 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (i) when delivered by hand, (ii) three
(3) Business Days after it is mailed, certified or registered mail, return
receipt requested, with postage prepaid, (iii) on the same Business Day when
sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service specifying same day or
next day delivery, as follows (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 14.5):

If to SRC, to:

Sears, Roebuck and Co.

3333 Beverly Road – Mailstop AC-363A-A

Hoffman Estates, Illinois 60179

Attn.: Jim Ferguson

Facsimile: (847) 286-1024

Email: Jim.Ferguson@searshc.com

With a Copy To:

Sears Holdings Corporation

3333 Beverly Road - Mailstop B6-210B

Hoffman Estates, Illinois 60179

Attn.: General Counsel

Facsimile: (847) 286-2471

Email: Dane.Drobny@searshc.com

 

27



--------------------------------------------------------------------------------

If to LE, to:

Lands’ End, Inc.

5 Lands’ End Lane

Dodgeville, Wisconsin 53595

Attn.: SVP Retail

Facsimile: 608-935-6550

Email: marla.ryan@landsend.com

With a Copy To:

Lands’ End

5 Lands’ End Lane

Dodgeville, Wisconsin 53595

Attn.: General Counsel

Facsimile: 608-935-6550

Email: Karl.Dahlen@landsend.com

14.6 Publicity. All publicity regarding this Agreement is subject to
Section 14.5 (Public Announcements) of the Separation Agreement.

14.7 No Third Party Rights. Except for the indemnification rights under this
Agreement of any SHC or LE indemnitee in their respective capacities as such,
this Agreement is intended to be solely for the benefit of the Parties and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the Parties.

14.8 Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under Applicable Law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with Applicable Law, and all other provisions of this
Agreement will not be affected and will remain in full force and effect.

14.9 Entire Agreement. This Agreement (including the Exhibits, Appendixes and
Schedules hereto) constitutes the entire agreement between the Parties hereto
and supersedes all prior agreements and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof.

 

28



--------------------------------------------------------------------------------

14.10 Equitable Relief. Each Party acknowledges that any breach by a Party of
Section 3 (Use of Marks and Advertising), Section 8.3 (Ownership of Data and
other Assets), Section 9 (Confidential Information) or Section 14.2 (Computer
Access) of this Agreement may cause the non-breaching Party and its Affiliates
irreparable harm for which the non-breaching Party and its Affiliates have no
adequate remedies at law. Accordingly, in the event of any actual or threatened
default in, or breach of the foregoing provisions, each Party and its Affiliates
are entitled to seek equitable relief, including specific performance, and
injunctive relief,; in addition to any and all other rights and remedies at law
or in equity, and all such rights and remedies shall be cumulative. A Party
seeking such equitable relief is not obligated to comply with Section 14.7
(Dispute Resolution) and may seek such relief regardless of any cure rights for
such actual or threatened breach. Each Party waives all claims for damages by
reason of the wrongful issuance of an injunction and acknowledges that its only
remedy in that case is the dissolution of that injunction. Any requirements for
the securing or posting of any bond with such remedy are waived.

14.11 Force Majeure. Neither Party will be responsible to the other for any
delay in or failure of performance of its obligations under this Agreement, to
the extent such delay or failure is attributable to any act of God, act of
terrorism, fire, accident, war, embargo or other governmental act, or riot;
provided, however, that the Party affected thereby gives the other Party prompt
written notice of the occurrence of any event which is likely to cause (or has
caused) any delay or failure setting forth its best estimate of the length of
any delay and any possibility that it will be unable to resume performance;
provided, further, that said affected Party will use its commercially reasonable
efforts to expeditiously overcome the effects of that event and resume
performance.

14.12 Fair Construction. This Agreement will be deemed to be the joint work
product of the Parties without regard to the identity of the draftsperson, and
any rule of construction that a document will be interpreted or construed
against the drafting Party will not be applicable.

14.13 No Agency. Except as expressly provided to the contrary in this Agreement,
nothing in this Agreement creates a relationship of agency, partnership, or
employer/employee between SRC and LE and it is the intent and desire of the
Parties that the relationship be and be construed as that of independent
contracting parties and not as agents, partners, joint venturers or a
relationship of employer/employee.

14.14 Construction and Interpretation. In this Agreement (1) “include,”
“includes,” and “including” are inclusive and mean, respectively, “include
without limitation,” “includes without limitation,” and “including without
limitation,” (2) “or” is disjunctive but not necessarily exclusive, (3) “will”
and “shall” expresses an imperative, an obligation, and a requirement,
(4) numbered “Section” references refer to sections of this Agreement unless
otherwise specified, (5) section headings are for convenience only and will have
no interpretive value, (6) unless otherwise indicated all references to a number
of days mean calendar (and not business) days and all references to months or
years mean calendar months or years, (7) references to $ or Dollars mean U.S.
Dollars, and (8) hereof,” “herein” and “herewith” and words of similar import,
unless otherwise stated, shall be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

14.15 Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the SHC Board (or a subcommittee thereof, including the Related Party
Transactions Subcommittee).

 

29



--------------------------------------------------------------------------------

14.16 Dispute Resolution. Except as provided for in Section 14.11 (Equitable
Relief), all Disputes related to this Agreement are subject to Article XI
(Dispute Resolution) of the Separation Agreement.

14.17 Governing Law; Jurisdiction.

(a) Governing Law. This Agreement (and all claims, controversies or causes of
action, whether in contract, tort or otherwise, that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution, termination,
performance or nonperformance of this Agreement (including any claim,
controversy or cause of action based upon, arising out of or relating to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement)) shall be governed by, and construed
and enforced in accordance with, the federal laws of the United States,
including the Lanham Act, and the internal laws of the State of Illinois,
without regard to any choice or conflict of law provision or rule (whether of
the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.
This Agreement will not be subject to any of the provisions of the United
Nations Convention on Contracts for the International Sale of Goods.

(b) Jurisdiction. Each of the Parties hereto irrevocably agrees that all
proceedings arising out of or relating to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns shall
be brought, heard and determined exclusively in any federal or state court
sitting in Cook County, Illinois. Consistent with the preceding sentence, each
of the Parties hereto hereby (a) submits to the exclusive jurisdiction of any
federal or state court sitting in Cook County, Illinois for the purpose of any
proceeding arising out of or relating to this Agreement or the rights and
obligations arising hereunder brought by any Party hereto and (b) irrevocably
waives, and agrees not to assert by way of motion, defense, counterclaim, or
otherwise, in any such proceeding, any claim that it or its property is not
subject personally to the jurisdiction of the above-named courts, that the
proceeding is brought in an inconvenient forum, that the venue of the proceeding
is improper, or that this Agreement or any of the other transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts. Each Party agrees that service of process upon such party in
any such action or Proceeding shall be effective if notice is given in
accordance with Section 14.5.

 

30



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.18 (c).

14.18 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission (e.g., .pdf file) in counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

14.19 Survival. Each term of this Agreement that would, by its nature, survive
the termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
the provisions of Section 4 (Fees), Section 8.13 (Ownership of Data and Other
Assets), Section 9 (Confidentiality), Section 10.3 (Intellectual Property),
Section 11 (Defense and Indemnity; Limitation of Liability), Section 14.10
(Equitable Relief), and Section 14.17 (Governing Law; Jurisdiction).

Signature Page Follows

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.

 

LANDS’ END, INC.     SEARS, ROEBUCK AND CO. By:  

/s/ Edgar O. Huber

    By:  

/s/ Robert A. Riecker

Name:  

Edgar O. Huber

    Name:  

Robert A. Riecker

Its:   Chief Executive Officer     Its:  

Vice President, Controller and Chief Accounting Officer

Retail Operations Agreement – Signature Page



--------------------------------------------------------------------------------

APPENDIX #1

GLOSSARY

The following defined terms will have the meaning ascribed to them below. Other
terms are defined in the body of this Agreement. All defined terms include the
singular and the plural form of such terms.

“Affiliate” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to LE, its Subsidiaries, and (ii) with respect to SRC
and its Subsidiaries; provided, however, that except where the context indicates
otherwise, for purposes of this Agreement, from and after the Effective Time
(1) no SHC Entity shall be deemed to be an Affiliate of any LE Entity and (2) no
LE Entity shall be deemed to be an Affiliate of any SHC Entity.

“Ancillary Agreements” has the meaning ascribed to it in the Separation
Agreement.

“Applicable Law” means all applicable common law, laws, ordinances, regulations,
rules, and court and administrative orders and decrees of all national,
regional, state, local and other governmental units that have jurisdiction in
the given circumstances.

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by Applicable Law to be closed in New
York, New York.

“Claims” means, as applicable, the LE Defended Claims and the SRC Defended
Claims.

“Competitor” has the meaning ascribed to it in the Separation Agreement.

“Competitor Affiliates” has the meaning ascribed to it in the Separation
Agreement.

“Cross Default Agreements” means the Ancillary Agreements except the Co-Location
and Services Agreement.

“Dispute” has the meaning ascribed to it in the Separation Agreement.

“Good Faith” means honesty in fact and the observance of reasonable commercial
standards of fair dealing in accordance with Applicable Law.

“Financial Services Agreement” has the meaning ascribed to it in the Separation
Agreement.

“Indemnified Party” means, as applicable, the LE Indemnified Parties and the SRC
Indemnified Parties.



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning ascribed to it in the Separation
Agreement.

“LE Entities” has the meaning ascribed to it in the Separation Agreement.

“LE Provided Content” means all content or information regarding Merchandise
furnished by or on behalf of LE (whether in print or electronic form) in
connection with the Merchandise, SRC and its affiliates websites or otherwise,
including marketing and advertising materials (including joint advertisements by
the Parties), promotional materials, point of sale displays, content on
packaging, product development information and material, all literature, product
descriptions, tags, labels, text, graphics, photographs, video and audio,
installation and service instructions and training materials, owner’s manuals
and service manuals.

“Merchandise” means the following: apparel, including blouses, tops, tunics,
suits, blazers, jumpers, dresses, hats, jackets, jumpsuits, long and short
coats, jackets, sweaters, mufflers, lingerie, scarves, ties, bow ties, collars,
swimwear, skirts, jeans, slacks, shorts, short sets, exercise wear, socks,
underwear, leotards, tights, leg warmers, sweatshirts, sweat pants, t-shirts,
sports bras, warm-ups, sweatbands, jogging suits and body suits, and other
related apparel accessories.

“Merchandise Production” means the development, design, production, manufacture,
construction, assembly, packaging, tagging, labeling, shipping and invoicing of
Merchandise.

“Personnel” means the officers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors (including
attorneys, accountants, technical consultants or investment bankers) and other
representatives, from time to time, of a Party and its Affiliates; provided that
the Personnel of the LE Entities shall not be deemed Personnel of the SHC
Entities. and the Personnel of the SHC Entities shall not be deemed Personnel of
the LE Entities.

“Sears Location” shall mean the SRC store in which the LE Shop resides.

“SHC” means Sears Holdings Corporation.

“SHC Entities” has the meaning ascribed to it in the Separation Agreement.

“Subsidiaries” has the meaning ascribed to it in the Separation Agreement.

“Representatives” means Personnel, partners, shareholders, and members.

“Shared Agreements” has the meaning ascribed to it in the Separation Agreement.

“SHC Board” has the meaning ascribed to it in the Separation Agreement.

“Stockholding Change” has the meaning ascribed to it in the Separation
Agreement.



--------------------------------------------------------------------------------

“Transition Services Agreement” has the meaning ascribed to it in the Separation
Agreement.

End of Appendix #1



--------------------------------------------------------------------------------

APPENDIX #2

SERVICES AND FEES



--------------------------------------------------------------------------------

Appendix #2

 

The services described in this Appendix apply only to the operation of LE Shops

 

Service or Business Area

       

Services

  

Fees/Methodology For
Determining Fees

FINANCE & ACCOUNTING          Finance and Accounting Services            
$1500/month for accounting services General Ledger      

•

   Compile and load general ledger information for LE Shops into Essbase
financial reporting database, EIS and financial transaction databases to be used
for internal reporting and analysis by LE. SRC will inform LE of any material
processing errors or material data feed issues that would impact LE’s financial
results.         

•

   Provide LE limited read-only access to the SRC finance general ledger system
to process all accounting-related activities for LE Shops Program business,
including PeopleSoft GL and stand-alone Stock Ledger processing. LE will not
modify or make any entries into the SRC accounting systems.    System processing
  

Process files and load data for the following system interfaces as they relate
to the LE Shops Program business:

         •    Purchase order processing/receipt of goods processing          •
   Markdown processing         

•

   Receipt processing from LE         

•

   Freight transactions         

•

   Return goods processing (Central Returns Center)         

•

   Return goods process (returns to LE)            

•

   Invoice matching/vendor payment/adjustments            

•

   Inventory shrink calculations and write-offs            

•

   Miscellaneous gross margin adjustments            

•

   In-transit reconciliations            

•

   Point of Sale file processing            

•

   Payroll processing and transfers of payroll costs to LE for dedicated
staffing            

•

   Marketing expense and charge outs to LE            

•

   Logistics expenses            

•

   Third-party payment fees            

•

   Insufficient funds check expenses            

•

   IT expense allocations            

•

   Other miscellaneous expenses and allocations   

 

Schedule 5.1 Page A - 1



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For
Determining Fees

Accounts payable    Process invoices that pertain to the LE Shops Program
business    POS               

1.         POS Systems – Provide existing POS systems for LE Shops Program
transactions.

   Activation of POS new divisions for LE will be charged to LE at SRC’s
then-current hourly labor rate   

 

2.         POS offer execution. This includes creation and execution of
barcodes, offers at POS (on receipt), and any updates to POS-based marketing
functionality (e.g. offers based on market basket triggered at POS by the
purchase of specific merchandise)

     

3.          POS integration.

                 

 

a.

  

 

Creation and activation of POS divisions for new LE product lines

                 

 

b.

  

 

Creation and maintenance of POS items, including sale and special event items
and price changes

                 

 

c.

  

 

Management of coupon/bar code system for LE Shops

                 

 

d.

  

 

Operation of POS terminal sales; cash, check, credit processing at POS

                 

 

e.

  

 

Credit charge-back follow up

              

 

4.

  

 

Layaway – SRC will continue to provide access and support for the existing
layaway functionality in all retail locations. SRC will instruct its associates
not to offer or support the creation of new layaway contracts after the
Effective Date.

           

 

5.

  

 

Employee Discounts (as this functionality existed as of the Effective Date,
absent written agreement of the parties to the contrary)

  

LOSS PREVENTION

  

Provide inventory Services for LE Shops Business consisting of the following
(service only provided upon request):

  

Fee for inventory services is based on the then-current third-party rates at the
time of the inventory. The current rate with RGIS is $45.06 per thousand items
counted.

 

Physical inventory counts that occur at times when the rest of the FLS store is
not conducting a physical inventory count will be treated as a special request
and will be charged at the negotiated cost (third party counting the inventory)
plus administration fee to negotiate the special request and coordinate
scheduling.

General Inventory Safety

        

 

Initial physical inventory scheduling and service provider management

 

Physical inventory process management (data feeds to/from vendor/store/corp/)

 

Point of contact for inventory related questions, rescheduling requests,
concerns

 

Disaster related inventory assistance

  

 

Schedule 5.1 Page A - 2



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

       

Services

  

Fees/Methodology For
Determining Fees

                              Consecutive rescheduling requests handled at rate
of then-current hourly rate ($62/hour on Effective Date)      

Provide Technology, Merchandise Protection & Physical Security Management
consisting of the following:

              

Update of merchandise protection and security tagging standards for LE Shops

               Manage SRC third-party contractors for security guards, repairs,
upgrades as needed                Manage burglar alarm & fire alarm systems
maintenance agreement and facilitate needed repairs                Manage
electronic article surveillance systems maintenance and facilitate needed
repairs                Provide Closed Circuit TV consultation & solutions for
new store construction, existing site improvements/retrofits    Closed Circuit
TV services charged at then-current hourly rate ($55/hour on Effective Date)   
  

Provide Crisis & Emergency Management Services (as needed)

              

Weather monitoring and notification Services

              

 

Crisis response and planning Services

 

Provide risk assessment models and mitigation strategies

 

Manage public sector partnerships (FEMA/Department of Homeland Security)

 

Critical incident reporting and management system

   Consultative services charged at then-current hourly rate ($65/hour on
Effective Date)

 

Schedule 5.1 Page A - 3



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

       

Services

  

Fees/Methodology For
Determining Fees

     

General Safety Management (as needed)

                 

Access to safety, health, and HAZMAT shipping manuals, training and procedures

 

Regulatory agency issue management

 

Core safety processes development and management

 

Identification and management of personal protective equipment and safety supply
lists

 

Accident reporting and investigation training programs

 

Manage pest control service contract and inspections

 

Administration and management of awareness program and material

 

Management of hazardous materials

        

Critical Safety Management. SRC will determine, in its discretion, when a SRC or
third-party contractor resource is used (as needed).

  

At then-current hourly rate ($62/hour on Effective Date) per SRC employee as
needed for Services, third-party contractor resources at actual contractor fees

              

 

Critical accident management (amputations, fatalities, etc.)

 

Critical Health Management (bed bugs, etc.)

 

Regulatory Agency Activity Management

        

Ongoing Safety Expenses by LE Shops businesses: SRC will determine, in its
discretion, when a SRC or third-party contractor resource is used (as needed).

   At then-current hourly rate ($62/hour on Effective Date) per SRC employee as
needed for Services; third-party contractor resources at actual contractor fees.
              

 

Personal protective equipment procurement and repair

 

Associate Employee training

 

Safety Equipment Purchase

 

Fire department citation payments

 

DOT settlement payments

 

Hazmat permits and license fees

 

Miscellaneous safety purchases, fees, equipment, etc.

 

Annual fire and extinguisher inspections

  

 

Schedule 5.1 Page A - 4



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For
Determining Fees

  

Provide Loss Mitigation and Resolution Services to LE Shops including but not
limited to (as needed):

  

Any required third-party contractor resources charged to LE at actual cost

 

Additional cycle shrink reporting, analysis, and research charged at
then-current hourly rate ($62/hour on Effective Date)

 

Investigation work conduct at then-current rates ($62/hour on Effective Date.

        

 

Awareness program and training material to mitigate loss exposure (limited to
SRC program material, may require third-party contractor resources)

 

Cycle shrink reporting

 

Civil demand & restitution collection management.

 

Provide loss prevention support for investigative purposes

 

Background / social network investigations

 

Business / owner investigations

 

Theft investigation management to resolve and apprehend dishonest customers and
employees

     

Provide Loss Prevention (“LP”) Database Administration and LP System Support
Services to LE including but not limited to (as needed):

           

Case/incident management

 

Refund management support

 

Content management for LP related materials

 

Management of LP audit solution

 

Fraud mitigation & investigation of SRC supported e-commerce and payment systems

 

Reporting and application environments for LP related content

   New applications or system enhancements charged at then-current hourly rate
($71/hour on Effective Date) LE SHOPS LABOR PLANNING AND STAFFING SUPPORT
(RETAIL SERVICES IN HOFFMAN ESTATES)   

LE Shops Labor and Expense Planning Support Services

           

1.

   SRC enters LE provided store monthly division level sales, payroll dollars,
hours and LE Manager headcount into the Retail Services Store Plan systems and
ultimately SRC Financial Systems. LE submits a file providing this data by store
by month to SRC 3 days before SRC store plans lock.            

2.

   SRC develops store financial and staffing plans to enable processing of LE
catalog returns through backroom team.            

3.

   SRC calculates LE store associate benefits expense            

4.

   Store Plan revisions due to LE Shops staffing change decisions will be
processed within 10 working days in order to enable best possible weekly labor
demand/initial schedules (WFM or Workforce Management scheduling system)   

 

Schedule 5.1 Page A - 5



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

      Post-Annual event Store Labor or Expense Re-Plan             1.    Store
labor /expense plan development for LE Shops locations added during the plan
year                a. Plans delivered by SRC within 10 business days of receipt
of final sales and assumptions on a per-request basis          LE Shops Labor
Scheduling Support Services             1.    SRC executes monthly load of LE
Shops sales and hours to store scheduling database.             2.   

SRC updates scheduling database configuration annually for LE Shops minimum
staffing rules by store location (data provided by LE)

            3.    SRC calculates daily productivity targets to drive labor
demand for store scheduling.             4.    SRC generates volume forecast,
labor demand, and initial schedules in Workforce Management scheduling system on
a weekly basis             5.    Ad hoc services: SRC modification of Workforce
Management scheduling system to support store staffing tests, pilots and
initiatives. The services that LE requests of the SRC Labor & Expense Management
team will be negotiated relative to available resources, time needed, expected
outcome, expected delivery date and project cost.          Staffing Support
Services             1.    SRC develops and manages a Staffing Guide indicating
headcount needs for the Designated SRC Stores each month             2.    SRC
modifies Staffing Guide to support staffing tests, pilots and initiatives as
agreed between LE and SRC.          Labor data reporting and requests/reporting
            1.   

SRC will provide the following reporting:

 

a. 2nd Monday following fiscal month end national level store labor billing
recaps are prepared and sent to members of the LE Dodgeville team

 

b. Weekly forecast data exported from scheduling system, excel file emailed to
LE Dodgeville

 

c. Weekly LE (Dedicated staffing) Dollars/Hours spent by store exported from
payroll system data, excel file emailed to LE Dodgeville

 

d. Weekly a file is created and made available on a shared drive to the LE team
(current contact is Timothy.Schell@Landsend.com). The file will contain

  

 

Schedule 5.1 Page A - 6



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

           

info for every FLS store that sells LE: “Plan Hours”, “System Forecast Hours,
“Manager Forecast Hours,” “Under LRQ Scheduled Hours,” “Under LRQ Actual Hours,”
“Actual Hours,” “Training Hours,” “Scheduled Hours.”

 

e. Weekly a file is created and made available on a shared drive to the LE team
(current contact is BillySands@Landsend.com). The file will contain “Plan
Hours,” “System Forecast Hours,” “Manager Forecast Hours,” “Scheduled Hours.”

 

            2.    Ad hoc services: LE periodically requests ad-hoc data from the
SRC Labor Planning Team and/or SRC Labor Management (WFM) team. Such requests
have included actual vs. scheduled hours by day for a particular store or group
of stores, % of LE Shop transactions that flow through a particular register vs.
non-LE Shop transactions. The services that LE requests of the SRC Labor
&Expense Management team will be negotiated relative to available resources,
time needed, project scope, expected delivery date and project cost.         
Store Associate Commission/Incentive Calculations             1.    SRC will
provide the following calculations:                a.   

Daily – LE FDA Program - as part of scheduled production processing, LE FDAs are
calculated on prior day’s qualifying sales/returns received via SRC POS/LCI data
feed. At the end of the morning process, the FDA sales/calculations are
displayed on the Associate Commission Portal at Associate/Transaction level,
viewable by the associate and store managers/human resources.

               b.   

Weekly – LE FDA Program - (Sunday night, and if necessary for late reporting
stores, Monday Morning), LE FDA calculations (combined with all other FDA
calculations), by associate, are passed to the Peoplesoft Payroll system for
inclusion in the next scheduled paycheck. Monday afternoon, an excel
spreadsheet, reporting the prior week’s LE $3-for-3 payouts, is sent via email
to specified individuals at LE Dodgeville

               c.   

Daily – LE Direct - a file is received from LE, normally by 7:00am. The file
contains SHIPPED, RETURN and BACKORDER status transactions. LE Direct FDAs are
filtered and calculated on prior day’s sales/return. Calculation is dependent on
data sent from LE team in Dodgeville. At the end of the morning process, the FDA
sales/calculations are displayed on the Associate Commission Portal at
Associate/Transaction level, viewable by the associate. Backorder status is also
displayed to the associate.

  

 

Schedule 5.1 Page A - 7



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

         2.    Additional services available on a per-request basis. An example
would be the LE “Save a Sale” Program (scheduled to end 2/2/2014). Any
incremental commission/incentive services that LE requests of the SRC Labor &
Expense Management team must be received at least 3 weeks prior to potential
start date and will be negotiated relative to available resources, time needed,
project scope, expected delivery date and project costs.          “As Requested”
Services            

 

1.

  

 

Additional services as mutually agreed upon in writing by the Parties. Each
additional service priced individually based on mutually agreed-upon scope of
work and requested delivery time

   STORE LEVEL LABOR STAFFING SUPPORT (SEARS FULL LINE STORE LOCATIONS)   

Human Resources support

        

 

1.

  

 

Recruiting/onboarding of store associates

        

 

2.

  

 

Processing of associate unemployment claims

        

 

3.

  

 

Processing/review of workers’ compensation charges

        

 

4.

  

 

Train new hire on store practices, including use of POS terminals

           

 

5.

  

 

Performance appraisals/reviews

   RETAIL SERVICES                  

Signing

 

When requested by LE, SRC receives department and promotional signage from LE
associates and will install within LE Shops consistent with the parties’ past
practices.

        

Housekeeping services

 

SRC shall provide routine janitorial service in the LE Shops, consistent with
the janitorial services regularly performed in the Designated SRC Store.

        

Customer complaint resolution

 

Execute existing customer complaint resolution process

         SRC/LE Communications            

1.

  

Facilitate communication of SRC store-wide events to LE Shop associates

            2.    Facilitate communication of LE programs and events to SRC
merchants and store associates         

Commissions Expense

 

Pay commissions/incentives to store associates for LE Shop merchandise or
services sold.

   Actual cost based on commissions/incentives paid to store associates for LE
Shop sales (2013 forecasted costs at this methodology: $12,875)

 

Schedule 5.1 Page A - 8



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

*Staffing levels determined pursuant to Retail Operations Agreement. Staffing
levels as of Effective Date are identified on Schedule A attached hereto.   

*Dedicated Consultative Selling Associates - Lands’ End

 

LE Shop-specific sales, member assistance, sales floor merchandising, and
replenishment, merchandising adjacency moves within the LE Shop space, and all
LE Shop merchandise pricing tagging/signing activity (promotional, clearance,
etc.) LES agrees to ensure that each shop is staffed with at least one associate
available to assist members in every hour the store is open. Requests to deviate
from this standard must be agreed to in advance by both parties. SRC will
consult LE regarding rates to be paid to the Dedicated LE Associate, but SRC
will determine in its sole discretion the rates paid to the Dedicated LE
Associate.

   Actual cost based on associates’ Peoplesoft department - direct charge to
business (2013 forecasted costs at this methodology: $24,617,036)      

*Assistant Store Manager – Apparel

 

Manage the LE Shop business in the store and lead/train associates in the
department in stores with no dedicated LE salaried manager

  

Billed using the following formula:

 

(Actual cost of Apparel Assistant Store Manager *(store level LE Sales / store
level Apparel ASM Sales) = fee

 

Apparel ASM Sales are the sales of the divisions that the Apparel ASM manages.

     

*Assistant Store Manager - Lands’ End

 

Dedicated to Management of the LE Shops Program business in the store and
lead/train associates in the department. SRC will consult LE on the salary to be
paid to the ASM-LE, but SRC will determine in its sole discretion the salary
paid to the ASM-LE.

   Where dedicated LE manager in place, billed direct at actual cost. (2013
forecasted costs at this methodology: $1,580,580)      

Complete Reset or merchandising projects

 

Request non-LE Shop associate assistance to complete merchandise resets (changes
to how merchandise is displayed in the store or the addition or dropping of new
or old product)

   Only as requested by client and subject to store resource availability.
Billed based on work hours purchased at actual cost. (2013 forecasted costs at
this methodology: $111,559)      

Re-Pricing (re-ticketing)

 

Request non-LE Shop associate assistance in locating merchandise,
re-locating/consolidating as required, and affixing new price sticker and/or
sign to each piece of merchandise and to fixture.

   Only as requested by client and subject to store resource availability.
Billed based on work hours purchased at actual cost. (2013 forecasted costs at
this methodology: $3,645)

 

Schedule 5.1 Page A - 9



--------------------------------------------------------------------------------

Appendix #2

 

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

     

Sales floor Replenishment – Divisional Shops only

 

Move overstock merchandise from stockroom to sales floor. Daily inspections of
sales floor and replenishment/ordering of merchandise for bins/hook that are low
or zero stock.

   Only as requested by client and subject to store resource availability.
Billed based on work hours purchased at actual cost. (2013 forecasted costs at
this methodology: $82,823)      

Receive, prep and move merchandise

 

Receive merchandise into store, Prepare merchandise for sales floor. Move all
received merchandise to sales floor, move overstock back to stockroom

   Individual store time standards and labor wage rates. (2013 forecasted costs
at this methodology: $912,189)      

Merchandise Pick-up service

 

Includes basic Merchandise Pick-up services, web-to-store, .com returns

   Individual store time standards and labor wage rates. (2013 forecasted costs
at this methodology: $27,244)      

Remodel/startup payroll

 

Extraordinary one time payroll cost for support of major remodels by store
associates outside of the dedicated LE team

   Only as requested by client and subject to store resource availability.
Billed at actual cost on work hours purchased.      

Benefits

 

SRC cost of payroll taxes, medical, associate personal days (vacation, holidays,
illness, etc.) associated with labor devoted to support of LE Shop.

  

Billed using the following formula:

 

(National LE Payroll $ / National Total Payroll $)*National Benefits Expense =
fee.

 

2013 forecasted costs at this methodology: $5,773,014)

     

Workers’ Comp/Return-to-Work expenses

 

SRC cost of workers’ compensation claims and/or Return-to-Work expenses for
dedicated LE Shop store associates (both exempt and non-exempt)

         Assumed Receipt Receiving Policy and Procedure             1.    LE
items arriving to stores through SLS deliveries will be received using standard
SRC assumed receipt policy and procedure with Advanced Shipping Notice (ASN)
item detail information             2.    LE items arriving to stores through
UPS deliveries will be received using standard SRC DC to store receiving policy
and procedure with Advanced Shipping Notice (ASN) item detail information   

 

Schedule 5.1 Page A - 10



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

         3.    Inventory validation or reconciliation requests from LE which are
not part of our base assumed receipt policy and procedure will be handled via a
Special Project Request at Special Project rate.          Merchandise
Preparation             1.    Associates will identify and separate LE product
from all other brands             2.    Organize LE product by division and
place on LE fixtures             3.    Apparel items requiring to be rehung on
LE wooden hangers will be prepped according to merchandise presentations
standards provided by LE             4.    All apparel items will be stripped of
plastic, tissue and cardboard prior to being placed on the floor             5.
   Place EAS or ink tags on all required items according to Loss Prevention
tagging guidelines. LE will approve any changes to current guidelines.         
Merchandise Return Notifications (MRN)             1.    Associates locate and
pull all identified items associated with a MRN for further inventory and
shipping processes             2.    Associates will scan MRN items into the
Markdown Recording System to reduce inventory and on-hand counts             3.
   All scanned items will be packaged and sent back to the Central Return Center
(CRC) with a red label for further processing             4.    MRN validation
or reconciliation requests from LE which are not part of our base assumed MRN
policy and procedures will be handled via a Special Project Request at Special
Project rate.         

Handling of LE Catalog Returns

 

   Returns handling incremental costs to be calculated at the then-current
hourly rate ($154 /1,000 at the Effective Date) for each incremental return
transaction.          1.   

Processing by Cashier (member return at POS) and Backroom team
(handling/shipping of returned merchandise) associates across the Full Line
Stores chain

 

            2.   

Provide LE an extract of the SRC POS transfile (via NFX) of all LE return
transactions

 

            3.    Should LE return volume exceed then-current levels (2,253,821
return transactions processed in Sears Full Line Stores annually) on a monthly
basis (See 2013 Catalog return rates listed on Schedule B attached hereto),
incremental costs will be billed to LES. Return volumes at or below the
then-current levels are not billed.             4.    These costs are not
included as payroll in the benefit calculation          End of Season Mark Out
of Stock (MOS)             1.    LE product will be identified for end of season
MOS as inventory that has not sold after establish end of season markdowns   

 

Schedule 5.1 Page A - 11



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

         2.    Unsold inventory will be marked down to zero dollars through the
standard Price Change Notice process            

 

3.

  

 

Dedicated LE associates will be responsible for removing zero value items from
the sales floor and stage for backroom processing

           

 

4.

  

 

Backroom associates will package and sent all zero value items back to the
Central Return Center (CRC) with a yellow label for further reverse flow
processing

   Detail control center   

Detail Control Center POS Transaction Processing

        

 

1.

  

 

Processing for POS fallout, missing and out-of-balance transactions

        

 

2.

  

 

Processing of POS debit reversals

        

 

3.

  

 

Resolution of layaway contracts and corresponding item and order status changes

        

 

4.

  

 

Provide research, investigation, analytics and case resolution support of Citi
and third party credit card dispute and chargeback cases

   Check Processing Expenses       SHMC incurs check guarantee expense. LES will
be charged monthly for check acceptance costs based on SHMC check expense.   
Rate based on balance of check sales by Business Unit (2013 forecasted charge on
this methodology: $22,813) Business Licenses       SRC will obtain any business
licenses on behalf of LE upon request    Actual cost New Store Opening/PMM
Support       As needed, LE may require SRC/PMM support to open new store
locations. These services will be provided on an “as needed” basis.    Fees to
be negotiated at time of service request.

LOGISTICS & DISTRIBUTION

 

                           Transportation   

1. Domestic Transportation:

 

     

•     Receipt of replenishment shipments via UPS (charged to LE)

 

•     SRC transports goods from its distribution centers to stores. This service
includes:

 

•     Contracting for domestic inbound/outbound transportation through a
sequential combinatorial bid process using historical lane volumes and store
clusters. Lanes awards to carriers take into account the least cost alternative
that meets the service requirements

 

•     Managing flow of merchandise from DC to all LE Shop locations

 

•     Establishing store delivery schedules from DC’s to LE Shop based on
historical volumes.

  

Transportation Services: Freight Charges will be passed through to LE at actual
cost.

 

Ad Hoc Services

$50 per man hour

 

Fee Adjustments: On each anniversary of the Effective Date of this Agreement,
LE’s fees are subject to an annual adjustment per SRC’s cost structure.

 

Schedule 5.1 Page A - 12



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

                             

Freight Cost Allocation: SRC will allocate freight costs to LE as follows: The
total transportation cost of each shipment is allocated to LE based on the
percentage of each LE destination’s shipping volume to the total volume shipped
in that transport.

 

Rates and costs are subject to change based on rate negotiations with SRC’s
carriers’ as outlined in the carrier contracts and as warranted by changing
market conditions.

      2.    Inbound Vendor Cross Docking    Current Fixed (Monthly): $32,600   
     

 

•

  

 

SRC will provide cross-dock access into the Designated Company Stores.

            •    Cross dock cartons by 2 forms:                1.   

Cross dock Inbound Vendor cartons from upstream DCs and move cartons to stores
while providing systemic information of contents (JIT, RIM Flow and Central
Stocking processes)

 

  

Variable Handling: based on receipt and disbursement volume and vary by flowpath
(e.g., automatic cross-dock). Rate at actual cost.

 

Variable Handling: based on receipt and disbursement volume and vary by flowpath
(e.g., automatic cross-dock). Rate at actual cost.

            2.   

Cross dock Vendor Direct to Store cartons via servicing RRC (EMP Expedited
Merchandise Process)

 

                    

a.

  

RRC acknowledges the carton ID (no receipt) as arrived at RRC and ships out on
next store delivery

 

                    

b.

  

RRC passes vendor provided information via ASN to store. Store receipt triggers
payment to vendor.

 

            •    Move cross dock cartons to stores on next outbound delivery.
DCs do not stock cross dock product          2014 Full RRC Rate Table:    ACD
rate: $0.20/ctn

 

Schedule 5.1 Page A - 13



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

        

Fixed: LE will be billed fixed amount set annually based upon previous year’s DC
handling expenses attributed to LE.

 

LE will be charged variable handling rates for RRC services for merchandise
shipped directly from an RRC to a LE store, if that service is requested at a
rate of actual cost.

 

Rate & Fee Adjustments: On each anniversary of the Effective Date of this
Agreement, LE’s rates and fees are subject to an annual adjustment per SRC’s
cost structure.

Crossdock Warehouse Distribution                   1.    Special Project
Requests   

Special product rate to be negotiated by the parties on a project-by-project
basis.

           

 

•

  

 

Special requests for non-standard services, such as re-ticketing or
re-cartonization, will be charged to LE on a per-project basis.

               •    Special Project Requests shall be billed at Special Project
rate.                •    All Special Project Requests will be handled through
SRC assigned Manager of Supply Chain Operations for LE and through the SRC
Director of Return Logistics for LE          2.    Disposition of Unsalable,
Defective and Obsolete Goods   

CRC handling services are billed on a per scan basis.

Rate at actual cost.

           

 

•

  

 

Process DC returns to Vendor via RA procedures (Return Authorization)

 

               •   

Provide liquidation service (sell to salvager, destroy/deface and dispose) per
LE direction

               •    Manage the liquidation of damaged merchandise (assigned to
damage bin) per LE guidelines    Transportation rates are based on the average
size of the item and charged per scan. LE is assigned a rate based on the
average cube per selling unit.             •    SRC manages store liquidation
recoveries such as Store RA flowing via SRC’s reverse logistics network.      
         •    Salvage revenue is derived from recovery of salvageable
merchandise. Rate is set by BU in accordance with our agreement with third
party(s).   

 

Schedule 5.1 Page A - 14



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

                 

Fixed rate set at beginning of year based on prior year actual fixed costs
attributed to LE. Fixed charges represent the portion of the CRC expense that
does not vary with volume.

 

2014 CRC Rates are as follows:

CRC Handling: $0.349/scan

Transportation: $0.130/scan

Supplies: $0.068/Scan

Fixed (Monthly): $16,611

Salvage Revenue: passed through based upon actual receipt.

      3.    Logistics Administrative Services             •    Customer Service
               v    SRC will assign a Manager of Supply Chain Operations (MSCO)
to act as single point of contact for LE. The following services are included:
                  •    Works with business on new initiatives and defining new
requirements                   •    Provides escalation support for day-to-day
activities             •    Work on behalf of LE Shops:                •    For
claims – Overs/Shorts/Damages (OS & Ds)             •    Return Logistics
(Central Return Centers)                •    Manage all Vendor return and
product liquidation processes/ agreements          4.    Inventory Management   
         SRC will assist with the resolution if inventory management issues,
including the following:                   •    No ASN found                   •
   All ASN’s sent to one store; product sent to correct store                  
•    All ASN’s sent to correct store, product sent to wrong store          5.   

Returns:

 

   If LE requests this service, the parties will negotiate and agree         
Return, stock balancing/redeploy events at LE’s request   

 

Schedule 5.1 Page A - 15



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

            •   

SRC removes product from inventory

   to the cost in writing per Section 1.1(f) of the Retail Operations Agreement
prior to the performance of the service.             •    SRC ships to CRC      
  

6.

  

Finance Support:

 

   Transportation-related invoices and freight bills charged at actual cost.   
      •   

SRC pays transportation-related invoices and freight bills and subsequently
allocates that expense to LE

 

            •   

SRC creates reports for internal LE accounting purposes

 

            •   

SRC provides a third-party transportation claims processing module with the
following functionality:

 

               1.   

Creation of claims against transportation carriers

 

               2.   

Monitor offset of claims receivables against FOB payable

 

               3.   

Implement routine and necessary collection efforts

 

               4.   

Exercise hold payment if necessary

 

               5.   

Resolve disputes

 

            •   

Provide third-party post-audit on all small package transactions

 

                  •   

Create journal entries based on transactional data

   IT SERVICES                              

Service or Business Area

             Information Analytics & Innovation       File Exchanges   

SRC will continue to prepare and transmit the file exchanges detailed in the
attached Schedule C (File Exchanges). Four files are large data extracts from
the SRC CDW (Customer Data Warehouse) and fees associated with provision of
these files are based on CPU (Central Processing Unit) consumption:

 

   $4,600.00/month Subject to increase or decrease based on CPU consumption.   
                       

- letxnext.txt

 

                              - leitmtext.txt   

 

Schedule 5.1 Page A - 16



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

  

Fees/Methodology For

Determining Fees

                          

- lemkdntext.txt

 

- lemethtext.txt

 

There are a limited number of system IDs that are used to transmit and receive
these file exchanges. The CPU consumption associated with these system IDs and
application platforms are used to arrive at the pricing.

      Daily Sales Flash Report    SRC creates and sends daily LE Sales Flash
Report to LE Executives via email distribution list       LE Kiosks            
                  Provide maintenance and support service for the in-store Lands
End kiosks which include 59 kiosks implemented in 2013 and 307 new kiosks to be
deployed in early 2014. All kiosks will utilize the Windows 7 operating system
and were purchased with a 3 year warranty from the manufacturer.    Support
Services -   

The maintenance and support service will include physical hardware maintenance
(which relies upon the 3 year hardware warranty), in-store support as well as
Level 2 and 3 support, software distribution, rebuilds, issue resolution and
anti-virus protection. Level 2 Support includes complex problem determination
activities, problem isolation, circumvention support, problem resolution, fix
testing and delivery, and the analysis of performance-related problems. Level 3
Support includes the activities described as Level 2 plus appropriate engagement
with applicable third-party hardware, software and/or service providers. LE will
be liable for any increased costs resulting from units not being under a
manufacturer’s warranty.

 

Schedule 5.1 Page A - 17



--------------------------------------------------------------------------------

Appendix #2

 

Service or Business Area

  

Services

    

Fees/Methodology For

Determining Fees

                       

Quantity

    
  Monthly
Rate   
       
  Monthly
Expense   
       
  Annual
Expense   
     

$0/month

Subject to increase if the number of active in-store kiosks increase and/or
version of Operating System changes and/or cost changes from service providers.

  

Desktop Support (SHC)

   366    $ 0       $ 0       $ 0         

Hardware Service

      $ 0       $ 0       $ 0          VDI/Cloud Access for LE Corporate   

Support Services -

  

Provide Virtual Desktop support for Windows XP and Cloud Infrastructure access.

 

   



  

$2,422/month

Subject to increase or decrease based on the number of VDI accounts active,
version of Operating System and/or cost changes from service providers.

                       

Quantity

    
  Monthly
Rate 1   
       
  Monthly
Expense   
       
  Annual
Expense   
        

VDI Support Services

   27    $ 21.28       $ 574.56       $ 6,894.72         

Cloud Access

      $ 68.41       $ 1,847.07       $ 22,164.84      

 

Schedule 5.1 Page A - 18

End of Appendix #2



--------------------------------------------------------------------------------

APPENDIX #3

MASTER LEASE

See attached.

End of Appendix #3



--------------------------------------------------------------------------------

APPENDIX #4

MASTER SUB-LEASE

See attached.

End of Appendix #4



--------------------------------------------------------------------------------

APPENDIX #5

EFFECTIVE DATE

The Effective Date is April 4, 2014

End of Appendix #5



--------------------------------------------------------------------------------

APPENDIX #6

SRC MARKS

“SEARS” Trademark Applications and Registrations

(As of 02/04/14)

 

Trademark

  

Status

  

Appln/Reg No.

  

Goods/Services

sears    Registered    4,327,638    035: Retail department store services and
online department store services LOGO [g703946ex10_5pg040a.jpg]    Registered   
2,985,558    035: Retail department store services SEARS    Registered   
2,764,442    035: Retail department store services LOGO
[g703946ex10_5pg040b.jpg]    Registered    2,989,790    035: Retail department
store services



--------------------------------------------------------------------------------

LOGO [g703946ex10_5pg041.jpg]    Registered    2,985,557    035: Retail
department store services SEARS    Registered    2,916,293    036: Financial
services, namely, credit card services SEARS    Registered    2,982,911    035:
Retail department store services and estimating of contracting work 039: Car
rental services 041: Portrait photography 043: Travel agency services, namely,
making reservations and booking for temporary lodging, restaurants and meals



--------------------------------------------------------------------------------

LOGO [g703946ex10_5pg042a.jpg]    Registered    3,809,026    035: Retail
department store services LOGO [g703946ex10_5pg042b.jpg]    Registered   
3,721,025    035: Retail department store services LOGO
[g703946ex10_5pg042c.jpg]    Registered    3,711,219    035: Retail department
store services LOGO [g703946ex10_5pg042d.jpg]    Registered    3,707,791    035:
Retail department store services



--------------------------------------------------------------------------------

LOGO [g703946ex10_5pg043a.jpg]    Registered    2,621,139    035: Retail
department store services LOGO [g703946ex10_5pg043b.jpg]    Registered   
2,321,954    035: Retail department store services LOGO
[g703946ex10_5pg043c.jpg]    Registered    1,529,006    042: Retail store and
catalog services

End of Appendix #6



--------------------------------------------------------------------------------

APPENDIX #7

LE MARKS

 

Mark

  

Appln/Reg No.

  

Current Owner

  

Goods/Services

LANDS’ END    85/792,686    Lands’ End Direct Merchants, Inc.    003: Body
creams; Body lotions; Body sprays; Cosmetics; Fragrance emitting wicks for room
fragrance; Fragrance sachets; Hair lotions; Hair shampoos and conditioners; Hair
styling preparations; Nail polish; Perfume; Potpourri; Scented room sprays;
Shower and bath gel; Skin soap 004: Candles LANDS’ END    1,263,612    Lands’
End Direct Merchants, Inc.    018: Bags-Namely, Duffle Bags and Liners, Garment
Bags for Travel, Unfitted Toilet Kits, Carry-On Bags, and Tote Bags 025:
Clothing-Namely, Shirts, Shorts, Slacks, Trousers, Jackets, Belts, Robes, Ties,
Swim Trunks, Skirts, Sandals, Parkas, Sweaters, Shoes, Hats, Gloves, Socks,
Boots, Warmup Suits, and Raingear-Namely, Jackets, Pants, Coveralls and Hats
042: Retail Store and Mail Order Sales Services in the Fields of Wearing
Apparel, Sporting Goods, Luggage, Housewares, Sailing and Camping Equipment,
Personal Accessories, Weather Indicators, Stationery, and Related Items

End of Appendix #7



--------------------------------------------------------------------------------

APPENDIX #8

SUPPLIER NOTIFICATION

[Lands’ End Letterhead]

[Lands’ End Vendor Business Name]

[Address]

Re: Separation of Lands’ End from Sears Holdings Corporation

Dear                     :

Recently, Sears Holdings Corporation announced that it anticipates that Lands’
End, Inc. (“Lands’ End”) will be spun-off as a separate stand-alone company from
Sears Holdings Corporation. Your company currently manufactures for Sears,
Roebuck and Co. (“Sears”) merchandise bearing Lands’ End trademarks. As part of
Lands’ End’s transition to a separate stand-alone business, merchandise bearing
Lands’ End trademarks will hereafter be purchased solely by Lands’ End and Sears
will no longer have any financial responsibility for any Purchase Orders (“POs”)
issued on or after that date which is two days after the date of this Letter
(the “Transfer Date”) and all merchandise subject to such POs shall owned by
Lands’ End and not Sears. POs issued prior to the Transfer Date are not subject
to this notice. You will continue to work with Sears on fulfillment, payment and
any other issues related to any current or future POs.

To facilitate uninterrupted business for Lands’ End, Sears and Lands’ End have
entered into an agreement by which Sears will continue to provide certain
merchandise ordering services to Lands’ End. Sears will be operating as agent
for Lands’ End for the issuance of POs after the Transfer Date, and you will
continue to work with the same business contacts at Sears and Lands’ End as you
have prior to the Transfer Date, unless you are notified otherwise.

To continue to manufacture merchandise for Lands’ End, your company will need to
create a separate account for the supply of Lands’ End merchandise to Lands’
End. Please work promptly with your existing Lands’ End contact to complete your
new account documentation. If you supply goods to Sears under Sears’ brands as
well as goods under Lands’ End’s brands for sale in Sears stores, you will also
need to establish a separate Order and Pay DUNS number for Lands’ End and a
separate EDI I.D, and we will provide those to you shortly.

By accepting any purchase order after the Transfer Date for Lands’ End
merchandise, you agree that:

 

  1) All POs for Lands’ End merchandise accepted by you after the Transfer Date
will be solely between you and Lands’ End, governed by the Lands’ End Purchase
Order Terms and Conditions, and you will look solely to Lands’ End, as the
ultimate obligor, for payment and recourse for any other issues related to those
POs.

 

  2) The Sears Universal Terms and Conditions into which you entered with Sears
will no longer be effective with respect to, and Sears will no longer be
responsible for, POs issued for Lands’ End merchandise after the Transfer Date.



--------------------------------------------------------------------------------

  3) You will look solely to Lands’ End concerning POs issued for Lands’ End
merchandise after the Transfer Date even though such POs may be issued in Sears
name for the benefit of Lands’ End.

As of the effective date of the spinoff of Lands’ End, Inc. as publicly
announced by Sears Holdings Corporation (currently targeted for April 4, 2014),
all POs that Sears has previously issued to you for goods under Lands’ End’s
brands but that have not been fully performed will be assigned to Lands’ End,
Inc. For ocean shipments that ship after the Transfer Date, Sears’ freight
forwarder will direct you to ship with Land’s End, Inc. shown as the purchaser
and consignee.

Kindly respond to Joney Cheung at Joney.Cheung@landsend.com within five days of
your receipt of this letter to confirm that you have received it. Please direct
any questions regarding this letter to Mary Keenan at Mary.Keenan@landsend.com.

We appreciate your prompt response to this notice and look forward to a
successful continued business relationship.

Yours Truly,

End of Appendix #8



--------------------------------------------------------------------------------

APPENDIX #9

CONTACT PERSONS

 

SRC Contact Person:    Sandra Stone    Sears Holdings Management Corporation   
3333 Beverly Road    Hoffman Estates, IL 60179    Mailstop: AC-209A-A    (847)
286-8023    sandra.stone@searshc.com LE Contact Person:    Marla Ryan    5
Lands’ End Lane    Dodgeville, Wisconsin 53595    608-935-4198   
marla.ryan@landsend.com

End of Appendix #9